    Case 19-43756        Doc 196   Filed 02/12/20 Entered 02/12/20 18:29:23 Desc Main
                                    Document     Page 1 of 96
                                                                      Execution Version




                             ASSET PURCHASE AGREEMENT


                                          among

                   KRG GRANITE ACQUISITION, LLCLANDRY’S KCRG, LLC

                                        as “Buyer,”

                                            and

                         GRANITE CITY FOOD & BREWERY LTD.

                                            and

                        THOSE PERSONS LISTED ON SCHEDULE A

                                        as “Sellers”




12226612v6
4817-3322-0275.5
 Case 19-43756       Doc 196     Filed 02/12/20 Entered 02/12/20 18:29:23   Desc Main
                                  Document     Page 2 of 96


                                   TABLE OF CONTENTS

ARTICLE I.         PURCHASE AND SALE OF THE ACQUIRED ASSETS                             1
   Section 1.1     Transfer of Acquired Assets.                                      1
   Section 1.2     Excluded Assets.                                                  4
   Section 1.3     Assumption of Liabilities.                                        5
   Section 1.4     Excluded Liabilities.                                             6
   Section 1.5     Assumption and Assignment of Contracts.                           8
   Section 1.6     Designation Rights.                                              89
ARTICLE II.        CONSIDERATION                                                  1112
   Section 2.1     Purchase Price.                                                1112
   Section 2.2     Deposit.                                                       1112
   Section 2.3     Purchase Price Adjustment.                                     1112
   Section 2.4     Closing Payments                                                 13
   Section 2.5     Payment of Price Adjustment Costs.                             1314
   Section 2.6     Transaction Taxes.                                             1314
   Section 2.7     Purchase Price Allocation.                                     1314
ARTICLE III. CLOSING AND DELIVERIES                                               1314
   Section 3.1     Closing.                                                       1314
   Section 3.2     Sellers’ Deliveries.                                             14
   Section 3.3     Buyer’s Deliveries.                                            1516
ARTICLE IV.        REPRESENTATIONS AND WARRANTIES                                 1516
   Section 4.1     Representations and Warranties of Each Seller.                 1516
   Section 4.2     Representations and Warranties of Buyer.                       2223
   Section 4.3     Warranties Are Exclusive.                                      2324
ARTICLE V.         COVENANTS AND OTHER AGREEMENTS                                   24
   Section 5.1     Covenants of Sellers.                                            24
   Section 5.2     Name Change.                                                     28
   Section 5.3     Covenants of Buyer.                                              28
   Section 5.4     Other Covenants.                                               2829
ARTICLE VI.        CONDITIONS PRECEDENT TO PERFORMANCE BY PARTIES 3132
   Section 6.1     Conditions Precedent to the Performance by Sellers.            3132
   Section 6.2     Conditions Precedent to the Performance by Buyer.                32
ARTICLE VII. TERMINATION                                                            33
   Section 7.1     Conditions of Termination.                                       33
   Section 7.2     Effect of Termination; Remedies.                                 34
   Section 7.3     Exclusive Remedy; Waiver.                                        35
ARTICLE VIII. SURVIVAL AND INDEMNIFICATION                                          35
   Section 8.1     Survival; Indemnification.                                     3536



12226612v6
4817-3322-0275.5
 Case 19-43756         Doc 196   Filed 02/12/20 Entered 02/12/20 18:29:23        Desc Main
                                  Document     Page 3 of 96



ARTICLE IX.          MISCELLANEOUS                                                       3536
   Section 9.1     Alternative Transaction.                                                35
   Section 9.2     Further Assurances.                                                     36
   Section 9.39.2 Successors and Assigns.                                                  36
   Section 9.49.3 Governing Law; Jurisdiction.                                             36
   Section 9.4     Expenses.                                                               37
   Section 9.5     Expenses.                                                               36
   Section 9.6     Broker’s and Finder’s Fees.                                          3637
   Section 9.79.6 Severability.                                                         3637
   Section 9.89.7 Notices.                                                                 37
   Section 9.99.8 Amendments; Waivers.                                                     38
   Section 9.109.9 Public Announcements.                                                   38
   Section 9.119.10                                                        Entire Agreement.      39
   Section 9.129.11                                              No Third Party Beneficiaries.    39
   Section 9.139.12                                                                Headings.      39
   Section 9.149.13                                                   Counterparts; Delivery.     39
   Section 9.159.14                                                             Construction.     39
   Section 9.169.15                                                               Bulk Sales.     3940
ARTICLE X.           DEFINITIONS                                                         4041
                                        EXHIBITS

Exhibit A                                                             Bid ProceduresReserved



                                       SCHEDULES

Schedule A                                                                              Sellers

Schedule 1.1(a)                                                Acquired Leased Real Property

Schedule 1.1(g)                                                       Acquired Contracts List

Schedule 1.2                                                                  Excluded Assets

Schedule 1.5(a)                                                       Acquired Contracts List

Schedule 4.1(j)                                                       Employee Benefit Plans

Schedule 4.1(k)                                                               Liquor Licenses

Schedule 4.1(l)                                                           Intellectual Property

Schedule 4.1(l)(i)                          Intellectual Property Infringement by Third-Parties

Schedule 4.1(l)(ii)                               Intellectual Property Infringement by Sellers


12226612v6
4817-3322-0275.5
 Case 19-43756     Doc 196   Filed 02/12/20 Entered 02/12/20 18:29:23   Desc Main
                              Document     Page 4 of 96


Schedule 4.1(m)                                                Environmental Matters

Schedule 4.1(n)                                                            Malware

Schedule 4.1(o)                                                            Contracts

Schedule 4.1(p)                                                              Leases

Schedule 4.1(r)                                                           Financials




12226612v6
4817-3322-0275.5
 Case 19-43756       Doc 196     Filed 02/12/20 Entered 02/12/20 18:29:23          Desc Main
                                  Document     Page 5 of 96


                            ASSET PURCHASE AGREEMENT

       THIS ASSET PURCHASE AGREEMENT (this “Agreement”), dated as of December
16, 2019February 12, 2020 (the “Execution Date”), is made by and among those persons listed
on Schedule A attached to this Agreement (each individually, “Seller”, and collectively,
“Sellers”), and KRG Granite AcquisitionLandry’s KCRG, LLC, a NevadaTexas limited liability
company (“Buyer”). Unless otherwise set forth in this Agreement, capitalized terms used in this
Agreement are defined or cross-referenced in Article X.

                                          RECITALS

      WHEREAS, Sellers own and operate a portfolio of two restaurant brands, Granite City
Food & Brewery (“Granite City Business”) and Cadillac Ranch (the “Cadillac Ranch
Business,” and with the Granite City Business, the “Business”);

        WHEREAS, on December 16, 2019 (the “Petition Date”), Sellers anticipate
commencingcommenced voluntary cases (the “Chapter 11 Cases”) under Chapter 11 of the
United States Bankruptcy Code, 11 U.S.C. §§ 101-1532 (the “Bankruptcy Code”) in the United
States Bankruptcy Court for the District of Minnesota (the “Bankruptcy Court”);

      WHEREAS, this Agreement will constitute an APA (as such term is defined in the
BidBidding Procedures);

        WHEREAS, Buyer desires to purchase the Acquired Assets and assume the Assumed
Liabilities from Sellers, and Sellers desire to sell, assign, transfer and deliver to Buyer the
Acquired Assets together with the Assumed Liabilities, all in the manner and subject to the terms
and conditions set forth in this Agreement;

        WHEREAS, the transactions contemplated by this Agreement (the “Transactions”) will
be consummated pursuant to a Sale Order in accordance with Sections 105, 363, 365, 1146 and
all other applicable provisions of the Bankruptcy Code and the Transactions and this Agreement
are subject to the approval of the Bankruptcy Court;

       WHEREAS, pursuant to the Bidding Procedures Order, Sellers shall conductconducted
an Auction (as such term is defined in the Bidding Procedures) to determine the highest and
otherwise best offer for the Acquired Assets; and

        WHEREAS, the Transactions are subject to the approval of the Bankruptcy Court and
will be consummated only pursuant to the Sale Order to be entered by the Bankruptcy Court.

       NOW, THEREFORE, in consideration of the foregoing and their respective
representations, warranties, covenants and agreements contained in this Agreement, and other
good and valuable consideration, the receipt and sufficiency of which are acknowledged, Sellers
and Buyer agree as follows:




12226612v6
4817-3322-0275.5
12226612v6
 Case 19-43756            Doc 196     Filed 02/12/20 Entered 02/12/20 18:29:23            Desc Main
                                       Document     Page 6 of 96




             ARTICLE I.         PURCHASE AND SALE OF THE ACQUIRED ASSETS

       Section 1.1 Transfer of Acquired Assets. At the Closing, and upon the terms and
conditions set forth in this Agreement and pursuant to sections 105, 363 and 365 of the
Bankruptcy Code, each Seller will sell, assign, transfer and deliver to Buyer, and Buyer will
purchase from each Seller, all of such Seller’s right, title and interest in, to and under the
following properties, assets and rights free and cleanused primarily by Sellers in connection with
the operation of the Cadillac Ranch Business free and clear of all Liens (other than Permitted
Liens and Assumed Liabilities) (collectively the “Acquired Assets”):

        (a)        All real property: (i) owned by any Seller, including but not limited to Seller’s
                   facility in Ellsworth, IA; or (ii) leased to any Seller pursuant to the Real Property
                   Leases listed on Schedule 1.1(a), to which such Seller is a party, including all
                   Leasehold Improvements thereon (collectively, owned by any Seller (the “Leased
                   Real Property”);

        (b)        All cash, cash equivalents and similar cash items at each Leased Real Property
                   location on the Closing Date in cash registers, safes, strongboxes and lock boxes
                   consistent with past practice;

        (c)        All Inventory (other than alcoholic beverage inventories in jurisdictions where the
                   Law does not permit Buyer to take title to such inventories until it obtains the
                   requisite Liquor License approvals from the relevant Governmental Authority;
                   provided, however, Sellers shall transfer, assign, convey and deliver to Buyer such
                   alcoholic beverage inventories in each instance upon issuance of the relevant
                   Liquor License approval or other authorization from the relevant Governmental
                   Authority (whichever occurs first));

        (d)        All tangible personal property, including machinery, equipment, furniture, fixtures,
                   office equipment, computer hardware, computers, computer equipment, tools,
                   point of sale systems, information technology infrastructure, supplies, office
                   supplies, and other tangible personal property of any kind owned by Sellers, and all
                   warranties and licenses of Sellers thereunder or related thereto that is located at a
                   Leased Real Property Location;

        (e)        All prepaid expenses of Sellers related to the Acquired Assets (“Prepaid
                   Expenses”);

        (f)        All deposits paid or held by Sellers related to or arising from the Acquired Assets,
                   including, without limitation, any deposits under the Real Property Leases
                   (“Acquired Deposits”), but excluding Utility Deposits;

        (g)        The Contracts listed on Schedule 1.1(g) to which any Seller is a party (collectively,
                   the “Acquired Contracts”);

12226612v6                                       2
4817-3322-0275.5



12226612v6
 Case 19-43756            Doc 196      Filed 02/12/20 Entered 02/12/20 18:29:23           Desc Main
                                        Document     Page 7 of 96




        (h)        All permits, authorizations and licenses including, but not limited to, those
                   identified on Schedule 1.1(h) attached hereto (collectively, the “Permits”) issued
                   to any Seller by any Government, to the extent assignable, arising out of or relating
                   to the Acquired Assets, other than alcohol permits (including Liquor Licenses) in
                   jurisdictions where the Law does not permit Buyer to take title to such Permits
                   until it obtains the requisite approvals from the pertinent Governmental Authority
                   (in which case Sellers shall transfer, assign, convey and deliver to Buyer such
                   Permits in each instance upon issuance of the requisite approvals from the relevant
                   Governmental Authority);

        (i)        All insurance benefits, rights and proceeds arising from or relating to any event or
                   incident that affects, impacts or alters any Acquired Asset between the Execution
                   Date and the Closing Date;

        (j)        All cars, trucks, forklifts, other industrial vehicles and other motor vehicles owned
                   by Sellers;

        (k)        All Intellectual Property Rights owned by Sellers relating to the Cadillac Ranch
                   Business, including the items set forth on Schedule 4.11.1(lk);

        (l)        All Improvements;

        (m)        All marketing materials;

        (n)        All rights to the telephone and facsimile numbers, websites, URLs, internet domain
                   names, social media accounts, and email addresses used by Sellers;

        (o)        All Records, related to the Acquired Assets and Assumed Liabilities, other than
                   Records related to income Taxes of Sellers (provided that Sellers are entitled to
                   retain copies of all Records);

        (p)        All goodwill associated with the Cadillac Ranch Business or the Acquired Assets,
                   including all goodwill associated with the Intellectual Property Rights owned by
                   Sellers and all rights under any confidentiality agreements executed by any third
                   party for the benefit of any of Sellers to the extent relating to the Acquired Assets
                   and/or the Assumed Liabilities (or any portion thereof);

        (q)        All rights of Sellers under noncompete or non-solicitation agreements with current
                   or former employees, directors, consultants, independent contractors and agents of
                   any of Sellers to the extent relating to the Acquired Assets and/or the Assumed
                   Liabilities (or any portion thereof);

        (r)        All other rights, demands, claims, credits, allowances, rebates or other refunds
                   (including any vendor or supplier rebates) and rights in respect of promotional
                   allowances or rights of setoff (whether or not known or unknown or contingent or
12226612v6                                       3
4817-3322-0275.5



12226612v6
 Case 19-43756            Doc 196      Filed 02/12/20 Entered 02/12/20 18:29:23             Desc Main
                                        Document     Page 8 of 96




                   non-contingent), other than against Sellers, arising out of or relating to the Cadillac
                   Ranch Business as of the Closing;

        (s)        All rights under or pursuant to all warranties, representations and guarantees made
                   by suppliers, manufacturers, contractors and any other Person to the extent relating
                   to equipment purchased, products sold, or services provided, to Sellers or to the
                   extent affecting any Acquired Assets and/or Assumed Liabilities;

        (t)        Except as otherwise excluded under Section 1.2, all rights, claims, rights of offset,
                   causes of action, lawsuits, judgments and other claims or demands of any nature
                   against any third party arising out of, and only with respect to, the Acquired Assets
                   or Assumed Liabilities; and

        (u)        That certain mechanical bull owned by Sellers located at the Leased Real Property
                   in Kendall, FL, and all permits, warranties, licenses, accessories and operational
                   equipment related thereto, including but not limited to control panels, air
                   mattresses, sound systems, displays, and scoreboards (the “Mechanical Bull
                   Assets”);

        (v)        (u) all other assets that are related to or used in connection with the Acquired
                   Assets or the Cadillac Ranch Business (but excluding all of the Excluded Assets);
                   and

        (w)        All Avoidance Actions arising in, to or from, or related to the Acquired Assets or
                   the Cadillac Ranch Business.

        Notwithstanding anything herein to the contrary and in addition to Buyer’s designation
        rights pursuant to Section 1.6, Buyer may, from time to time (but in no event later that
        sixty (60) days following the Closing Date) (such period, the “Designation Rights
        Period”), amend the Acquired Assets so as to include additional assets in its sole and
        absolute discretion (except that Buyer may not add as an Acquired Asset anything
        specifically listed as an Excluded Asset below); provided, however, that (i) Buyer shall be
        solely responsible for all cost and expenses associated with any asset which is designated
        as an Acquired Asset pursuant to this section and (ii) no such addition shall result in any
        adjustment to the Purchase PriceFinal Purchase Price and (iii) Sellers shall remain liable
        under any Leased Real Property which is designated as an Acquired Asset pursuant to this
        section unless and until a particular Real Property Lease is assumed and assigned to Buyer.
        Furthermore, Buyer may, from time to time, remove any Acquired Asset from this Section
        1.1 in its sole and absolute discretion until the period ending sixty (60) days following the
        Closing Date and elect to treat such Contract, Permit or other asset as an Excluded Asset;
        provided, however, that no such removal will result in any adjustment to the Final
        Purchase Price.

         Section 1.2 Excluded Assets. Notwithstanding anything to the contrary in this
Agreement, each Seller will retain its right, title and interest in, to and under all of its properties,
12226612v6                                    4
4817-3322-0275.5



12226612v6
 Case 19-43756            Doc 196     Filed 02/12/20 Entered 02/12/20 18:29:23             Desc Main
                                       Document     Page 9 of 96




assets and rights not otherwise an Acquired Asset (collectively, the “Excluded Assets”),
including:

        (a)        Except as set forth in Section 1.1(b), all Sellers’ cash, checks, cash equivalents,
                   and cash in-transit;

        (b)        All trade accounts receivable of Sellers in existence as of the Closing Date not
                   included in Section 1.1(r) (collectively, the “Accounts Receivable”);

        (c)        All amounts and funds (rebates and dividends) on account of, accrued by or due to
                   Sellers pursuant to any agreement or arrangement with such companies for all
                   periods prior to the Closing (collectively, the “Rebates”);

        (d)        All equity ownership interests in each Seller;

        (e)        All rights to refunds of or credits for Taxes of Sellers previously paid by Sellers
                   prior to the Closing Date, and any records relating to Taxes of Sellers;

        (f)        Subject to Section 1.1(i), all insurance premiums, policies, contracts and coverage
                   obtained by Sellers and all rights to insurance proceeds or other Contracts of
                   insurance or indemnity (or similar agreement) recoveries;

        (g)        All avoidance claims and causes of action arising under Chapter 5 of the
                   Bankruptcy Code and any related claims and causes of action under applicable
                   non-bankruptcy law arising out of the same set of facts, and the proceeds from any
                   of the foregoing;All Avoidance Actions that are not Acquired Assets;

        (h)        All rights of and benefits to Sellers under this Agreement, the Ancillary
                   Agreements or any other agreements or instruments otherwise delivered, executed
                   or made in connection with this Agreement;

        (i)        The Contracts to which any Seller is a party that is not an Acquired Contract;

        (j)        All Utility Deposits;

        (k)        The assets listed on Schedule 1.2; and

        (l)        Corporate seals, minute books, charter documents, stock transfer records, record
                   books, original Tax and financial records and such other files, books and records
                   relating to any of the Excluded Assets or to the organization, existence or
                   capitalization of any Seller; and

        (m)        All of such Seller’s right, title and interest in, to and under the properties, assets
                   and rights used primarily by Sellers in connection with the operation of the Granite
                   City Business that is not an Acquired Asset nor is necessary for the operation of the

12226612v6                                        5
4817-3322-0275.5



12226612v6
 Case 19-43756            Doc 196      Filed 02/12/20 Entered 02/12/20 18:29:23              Desc Main
                                       Document      Page 10 of 96




                   Cadillac Ranch Business (but excluding any recipes or know-how used in both the
                   Granite City Business and the Cadillac Ranch Business).

        Section 1.3 Assumption of Liabilities. At the Closing, Buyer will assume, and
thereafter pay, perform and discharge when due, the following liabilities of Sellers (collectively,
the “Assumed Liabilities”):

        (a)        All liabilities and obligations under the Acquired Contracts, including, without
                   limitation, all pre-petition cure costs required to be paid pursuant to Section 365 of
                   the Bankruptcy Code in connection with the assumption and assignment of the
                   Acquired Contracts (such pre-petition cure costs are, collectively, the “Cure
                   Costs”);

        (b)        All liabilities and obligations in respect of any gift cards, gift certificates, loyalty
                   programs or similar items relating to the business of SellersBusiness;

        (c)        All liabilities and obligations under the Worker Adjustment and Retraining
                   Notification Act of 1988, or similar state or local law regarding employee
                   terminations, if any, arising out of or resulting solely from layoffs or termination of
                   employees in the Cadillac Ranch Business by Buyer after the Closing;

        (d)        All liabilities and obligations related to accrued store-level bonuses, vacation days,
                   sick days or other paid time-off, that is earned or accrued by, but not yet payable to,
                   employees, officers, directors or contractors of Sellers that Buyer hires as an
                   employee as part of this Transaction;

        (e)        All accrued but unpaid Property Taxes (other than personal property tax), if any,
                   related to or arising from the ownership of the Acquired Assets; and

        (f)        Those liabilities and obligations assumed by or made the responsibility of Buyer as
                   set forth elsewhere in this Agreement.

         Section 1.4 Excluded Liabilities. Notwithstanding anything to the contrary in this
Agreement, each Seller will retain, and remain liable and obligated for any of its respective
liabilities not otherwise included in the Assumed Liabilities and the Parties expressly
acknowledge and agree that Buyer shall not assume, be obligated to pay, perform or otherwise
discharge or in any other manner be liable or responsible for any liabilities of Sellers of any
nature, whether existing on the Closing Date or arising thereafter, other than the Assumed
Liabilities (all such liabilities that Buyer is not assuming being referred to collectively as the
“Excluded Liabilities”), including without limitation:

        (a)        Any liability arising from or related to the Excluded Assets, including without
                   limitation the Excluded Contracts;

        (b)        Any and all claims, charges, lawsuits and causes of action based on:
12226612v6                                        6
4817-3322-0275.5



12226612v6
 Case 19-43756             Doc 196    Filed 02/12/20 Entered 02/12/20 18:29:23              Desc Main
                                      Document      Page 11 of 96




                   (i)     age, race, color, sex (including sexual harassment), national origin,
                           ancestry, disability, religion, sexual orientation, marital status, parental
                           status, veteran status, military status, citizenship status, genetic
                           information, source of income, entitlement to benefits, or any other status
                           protected by local, state or federal laws, constitutions, regulations,
                           ordinances or executive orders;

                   (ii)    violations of personnel policies, handbooks or any covenant of good faith
                           and fair dealing or breaches of any written or implied contract of
                           employment; violations of public policy or common law, including, but
                           not limited to, claims for: personal injury; invasion of privacy; retaliatory
                           or wrongful discharge; whistle blowing; negligent hiring, retention or
                           supervision; defamation; intentional or negligent infliction of emotional
                           distress and/or mental anguish; intentional interference with contract;
                           negligence; detrimental reliance; loss of consortium to you or any member
                           of your family; and/or promissory estoppel;

                   (iii)   obligations for any reason to pay damages, expenses, litigation costs
                           (including attorneys’ fees), wages, bonuses, commissions, disability,
                           retirement or welfare benefits, unemployment or worker’s compensation,
                           vacation pay and sick pay, compensatory damages, penalties, liquidated
                           damages, punitive damages, other payments, and/or interest; any
                           obligations for compensation or payments in connection with any ideas,
                           information, inventions, processes, procedures, systems, methods,
                           intellectual property or other materials that may have been developed,
                           produced, created, designed, modified, improved, enhanced or revised,
                           including, without limitation, any trademarks, service marks, trade dress,
                           copyrights, patents and/or trade secrets;

                   (iv)    violations of any applicable foreign, federal, state or local law currently in
                           effect relating to pollution, the protection of the environment or natural
                           resources; and

                   (v)     violations of any other federal, state or local law to the extent arising prior
                           to the Closing Date, including, but not limited to, the Age Discrimination
                           in Employment Act, 29 U.S.C. Section 621 et seq., as amended, Title VII
                           of the Civil Rights Act of 1964, as amended in 1991, the Civil Rights Act
                           of 1866, as amended (42 U.S.C. Section 1981), the Civil Rights Act of
                           1991, as amended (42 U.S.C. Section 1981a), the Americans with
                           Disabilities Act, as amended, the Employee Retirement Income Security
                           Act, as amended, the Consolidated Omnibus Budget Reconciliation Act of
                           1985, as amended, the Worker Adjustment and Retraining Notification
                           Act of 1988, the Family and Medical Leave Act, as amended, the
                           Uniformed Services Employment and Reemployment Rights Act, the

12226612v6                                        7
4817-3322-0275.5



12226612v6
 Case 19-43756            Doc 196      Filed 02/12/20 Entered 02/12/20 18:29:23             Desc Main
                                       Document      Page 12 of 96




                           Genetic Information Nondiscrimination Act, the Fair Labor Standards Act,
                           the Equal Pay Act, the National Labor Relations Act, the Fair Credit
                           Reporting Act, the Immigration Reform Control Act, the Occupational
                           Safety and Health Act, the Sarbanes-Oxley Act, and the Employee
                           Polygraph Protection Act.

        (c)        All Employee Benefit Plan liabilities and obligations, including, without limitation,
                   (i) for continuation coverage under any Employee Benefit Plan pursuant to the
                   requirements of Section 4980B of the Code and COBRA, and (ii) all liabilities and
                   obligations of Sellers relating to employees, former employees, persons laid-off or
                   on inactive status, or their respective dependents, heirs or assigns, who have
                   received, who are receiving as of the Closing Date, or who are or could become
                   eligible to receive any short-term or long-term disability benefits or any other
                   benefits of any kind arising out of or related in any way to the employment of
                   persons by Sellers.

        (d)        Any liabilities and obligations that relate solely to Sellers’ Corporate Level
                   operations and employees;

        (e)        Any liability for Taxes, including but not limited to income, payroll, personal
                   property, franchise, sales, or similar, arising out of or resulting from Sellers’
                   operations prior to the Closing Date;

        (f)        Except as otherwise provided for herein, any liability and obligation that arises out
                   of Seller’s operations prior to the Closing Date;

        (g)        Except as set forth in Section 1.3(d), all liabilities and obligations related to any
                   wages, bonuses or other compensation or benefits, including without limitation,
                   vacation days, sick days or other paid time-off, that is earned or accrued by, or with
                   respect to, employees, officers, directors or contractors of Sellers prior to the
                   Closing; and

        (h)        All liabilities and obligations under the Worker Adjustment and Retraining
                   Notification Act of 1988, or similar state or local law regarding employee
                   terminations, if any, arising out of or resulting solely from layoffs or termination of
                   employees by Seller.;

        (i)        All claims arising under the Perishable Agricultural Commodities Act, 7 U.S.C. §
                   499a et seq. and the Packers and Stockyards Act, 7 U.S.C. §181 et seq or their state
                   law correlates arising out of or resulting from Sellers’ operations prior to the
                   Closing Date;

        (j)        Any liabilities to any broker, finder, agent or similar intermediary for any broker’s
                   fee, leasing agent’s fee, finder’s fee or similar fee or commission relating to the
                   Transactions for which any Seller or its Affiliates are responsible including any
12226612v6                                        8
4817-3322-0275.5



12226612v6
 Case 19-43756            Doc 196      Filed 02/12/20 Entered 02/12/20 18:29:23             Desc Main
                                       Document      Page 13 of 96




                   transaction fee payable to the Seller’s investment banker or leasing agent pursuant
                   to Section 9.6 of this Agreement;

        (k)        All liabilities, or corrective or remedial obligations with respect to the operation of
                   the Granite City Business or the Cadillac Ranch Business which arises under or
                   related to any environmental Laws (including without limitation any relating to
                   exposure to any hazardous materials); and

        (l)        Any liabilities and obligations that relate primarily to the Granite City Business.

         Section 1.5       Assumption and Assignment of Contracts.

        (a)        Schedule 1.5(a) (the “Acquired Contract List”) sets forth a list of all Contracts to
                   which a Seller is a party and which Buyer has designated to be included as an
                   Acquired Contract, together with estimated Cure Amounts for each Acquired
                   Contract. From and after the Execution Date until the date of the auction
                   contemplated by the Bidding Procedures, Sellers shall make such additions,
                   deletions, and amendment to Schedule 1.5(a) as Buyer shall request in writing. Any
                   such deleted Contract shall be deemed to no longer be an Acquired Contract. Any
                   such added Contract shall be deemed an Acquired Contract. Only Contracts listed
                   on Schedule 1.5(a) shall be designated as an Acquired Contract or Acquired Asset
                   and any Contract of Sellers not listed on Schedule 1.5(a) shall be deemed
                   “Rejected Contracts.” For the avoidance of doubt, in the event that any Leased
                   Real Property is deemed a Rejected Contract except as provided elsewhere in this
                   Agreement, all assets of Sellers to the extent related to suchlocated at and used
                   exclusively in connection with the Leased Real Property subject to such Real
                   Property Lease on the Closing Date shall become Excluded Assets except to the
                   extent specifically identified as an Acquired Asset.

        (b)        In connection with the assumption and assignment to Buyer of any Acquired
                   Contract that is executory pursuant to this Section 1.5, the cure amounts, if any
                   (such amounts, the “Cure Amounts”), necessary to cure all defaults, if any, and to
                   pay all actual or pecuniary losses that have resulted from such defaults under the
                   Acquired Contracts, shall be paid by Buyer at the Closing, as part of the Total
                   Consideration in Section 2.1.

        (c)        Sellers shall use their respective commercially reasonable efforts to obtain an order
                   of the Bankruptcy Court to assign the Acquired Contracts to Buyer (the
                   “Assumption Approval”) on the terms set forth in this Section 1.5. In the event
                   Sellers are unable to assign any such Acquired Contract to Buyer pursuant to an
                   order of the Bankruptcy Court, then the Parties shall use their commercially
                   reasonable efforts to obtain, and to cooperate in obtaining, all Consents from
                   Governmental Authorities and third parties necessary to assume and assign such
                   Acquired Contracts to Buyer, including, in the case of Buyer, paying any applicable

12226612v6                                        9
4817-3322-0275.5



12226612v6
 Case 19-43756            Doc 196     Filed 02/12/20 Entered 02/12/20 18:29:23            Desc Main
                                      Document      Page 14 of 96




                   Cure Amounts; provided, however, that Sellers’ obligations hereunder shall only
                   continue until the Chapter 11 Cases are closed or dismissed.

         Section 1.6       Designation Rights.

        (a)        During the Designation Rights Period, Sellers shall (A) not reject any Contract
                   unless such Contract is expressly designated by Buyer in writing as an Excluded
                   Contract under Section 1.5, Buyer fails to pay amounts owed with respect to such
                   Contract in accordance with subsection (b) of this Section 1.6 (after having been
                   afforded written notification and an opportunity to cure such failure in accordance
                   with this Agreement) or unless otherwise agreed to in writing by Buyer and (B)
                   hold all Permits and other assets specified by Buyer in writing in abeyance pending
                   designation for assignment or exclusion by Buyer in accordance with this Section
                   1.6.

        (b)        Any Contract not designated by Buyer in writing as either an Assumed Contract on
                   the Assumed Contract List, or an Excluded Contract by express notice of the same,
                   and any Permits and other assets designated in writing by Buyer, in each case prior
                   to Closing, shall constitute a “Designation Rights Asset.” Buyer shall have the
                   right, by written notice to Sellers within the Designation Rights Period, to specify
                   that (A) any Designation Rights Asset that is a Contract shall be held by the Sellers
                   and not rejected pursuant to Section 365 of the Bankruptcy Code for the duration
                   of the Designation Rights Period or earlier as provided in this Section 1.6, and (B)
                   any Designation Rights Asset that is not a Contract shall be held by Sellers in
                   abeyance during the Designation Rights Period pending designation for assignment
                   or exclusion by Buyer in accordance with this Section 1.6. With respect to any
                   Designation Rights Asset, (i) Buyer shall be solely responsible for and directly pay
                   for all costs associated with the continuation, operation or holding by Sellers of
                   such Designation Rights Asset, for the period from the Closing through the earlier
                   of (A) the end of the Designation Rights Period and (B) the date of Sellers’ receipt
                   of written notice from Buyer designating the assignment or exclusion of such
                   Designation Rights Asset, including but not limited to, the reasonable attorney fees
                   and costs arising from preparing, filling and arguing a motion to extend the time
                   period under Section 365(d)(4)(B) of the Bankruptcy Code, provided that Sellers’
                   reimbursable attorney fees and costs under this section shall not exceed $20,000,
                   (ii) for the avoidance of doubt, all consideration received by Sellers in respect of,
                   and other benefits deriving from, such Designation Rights Asset (including
                   Designation Rights Assets sold or assigned to third parties in accordance with
                   clause (c) below) shall be promptly delivered to Buyer, (iii) if such Designation
                   Rights Asset is a Real Property Lease and if Buyer is granted access to and uses
                   such property prior to designating such Real Property Lease as an Assumed
                   Contract, Buyer shall purchase insurance (including liability and casualty policies)
                   covering such real property consistent with Buyer’s past practices and shall name
                   Sellers, landlords, managing agents and other required parties as an additional

12226612v6                                       10
4817-3322-0275.5



12226612v6
 Case 19-43756            Doc 196     Filed 02/12/20 Entered 02/12/20 18:29:23             Desc Main
                                      Document      Page 15 of 96




                   partyparties under such policies, and (iv) the foregoing shall not affect the validity
                   of the transfer to Buyer of any other Acquired Asset whether or not related to such
                   Designation Rights Asset. For the avoidance of doubt, Buyer shall retain the right
                   to use all furniture, equipment, supplies and Inventory at any restaurant that is a
                   Designation Rights Asset, and to receive one hundred percent (100%) of the
                   proceeds from the sale or use of such furniture, equipment, supplies and Inventory,
                   in each case during the Designation Rights Period. In the event that the costs
                   associated with any Designation Rights Asset exceed the designation rights budget
                   (a “Designation Cost Overage”), Buyer shall not be liable for such Designation
                   Cost Overage, other than as a result of damage or destruction of any Real Property
                   Lease or as a result of the Buyer’s gross negligence or willful misconduct.

        (c)        As to each Designation Rights Asset, as soon as practical after receiving further
                   written notice(s) (each, a “Designation Notice”) from Buyer during the
                   Designation Rights Period requesting assumption, assignment and sale of any
                   Designation Rights Asset to Buyer or a third party, Sellers shall, subject to Buyer
                   or such third party demonstrating adequate assurance of future performance
                   thereunder and Buyer or such third party paying all Cure Amounts to the extent
                   required by Section 365 of the Bankruptcy Code, take all actions required by the
                   Sale Order or otherwise that are reasonably necessary to seek to assume, assign and
                   sell to Buyer or such third party the applicable Designation Rights Asset pursuant
                   to Section 363 of the Bankruptcy Code and, if such Designation Rights Asset is a
                   Contract, Section 365 of the Bankruptcy Code.

        (d)        Following the earlier of (A) the end of the Designation Rights Period and (B) the
                   date of Sellers’ receipt of written notice from Buyer designating the exclusion of a
                   Designation Rights Asset, a Designation Rights Asset shall be deemed to be an
                   Excluded Asset for all purposes under this Agreement except with respect to
                   Buyer’s obligations to pay all amounts associated with such Designation Rights
                   Asset as expressly required by Section 1.6(b) above.

        (e)        Sellers and Buyer agree and acknowledge that the covenants set forth in this
                   Section 1.6 shall survive the Closing.

        (f)        Notwithstanding anything in this Agreement to the contrary, on the date any
                   Designation Rights Asset is assumed, assigned and sold to Buyer or its designee
                   pursuant to this Section 1.6, such Designation Rights Asset shall be deemed an
                   Acquired Asset for all purposes under this Agreement and no further consideration
                   (except for the applicable Cure Amount with respect to Designation Rights Assets
                   that are Contracts) shall be required to be paid for any Designation Rights Asset
                   that is assumed, assigned and sold to Buyer or its designee.




12226612v6                                       11
4817-3322-0275.5



12226612v6
 Case 19-43756            Doc 196     Filed 02/12/20 Entered 02/12/20 18:29:23             Desc Main
                                      Document      Page 16 of 96




        (g)        Sellers shall use reasonable best efforts to extend the deadline for assumption or
                   rejection of any Designation Rights Asset that is a Real Property Lease for the
                   maximum permitted period of time under Section 365 of the Bankruptcy Code.

        (h)        If the Parties hereto intend for any AssumedAcquired Contracts or other assets
                   relating to a specific restaurant that is a Designation Rights Asset to be transferred
                   to Buyer at Closing (and all conditions specified in Article VI have been met with
                   respect to such assets) but Buyer has not obtained Liquor License approvals
                   necessary to sell alcohol at such restaurant and applicable Law prohibits the
                   operation of such restaurant (including the sale of alcohol at such restaurant)
                   pursuant to the terms of a Management Agreement to be entered into in form
                   reasonably satisfactory to Buyer and Sellers, then any AssumedAcquired Contracts
                   or other assets associated with such restaurant shall be deemed to be Designation
                   Rights Assets as of the Closing for all purposes and in all respects. Buyer shall
                   notify Sellers of all AssumedAcquired Contracts and other assets that Buyer
                   believes may be subject to this Section 1.6(h) prior to the Closing Date; provided,
                   that all AssumedAcquired Contracts and other assets associated with such
                   restaurant shall not be deemed to be Designation Rights Assets at Closing if the
                   Liquor License approvals for the applicable restaurant are obtained by Buyer prior
                   to or at Closing, and Sellers shall provide Buyer with a revised designation rights
                   budget reflecting the foregoing one (1) day prior to the Closing Date.
                   Notwithstanding anything to the contrary herein, with respect only to
                   AssumedAcquired Contracts or other assets deemed to be Designation Rights
                   Assets at Closing pursuant to this Section 1.6(h), Buyer shall have the option to
                   extend the Designation Rights Period for an additional thirtyseven (307) days upon
                   written notice to Sellers no later than ten (10) days prior to the date on which the
                   Designation Rights Period would otherwise end.

                                  ARTICLE II.        CONSIDERATION

         Section 2.1       Purchase Price.

The aggregate consideration for the Acquired Assets will be: (a) an aggregate amount in cash
equal to Seven Million Five Hundred Thousand Dollars ($7,500,000.00) (the “Unadjusted
Purchase Price”) subject to adjustment for the Price Adjustment Costs (as adjusted, the “Final
Purchase Price”); plus (b) the assumption by Buyer of the Assumed Liabilities (such
assumption, together with the Final Purchase Price, the “Total Consideration”).

         Section 2.2       Deposit.

        (a)        Simultaneously with the execution of this Agreement,On February 6, 2020, Buyer
                   and Sellers shall executeexecuted the Escrow Agreement andpursuant to which
                   Buyer shall depositdeposited with the Escrow Agent cash in immediately available
                   federal funds by wire transfer to an account designated by the Escrow Agent, an
                   amount equal to TwoSeven Hundred Twenty-FiveNinety-Two Thousand Five
12226612v6                                      12
4817-3322-0275.5



12226612v6
 Case 19-43756             Doc 196    Filed 02/12/20 Entered 02/12/20 18:29:23             Desc Main
                                      Document      Page 17 of 96




                   Hundred Dollars ($225,000.00792,500.00) (the “Deposit”), to be applied as
                   provided in Section 2.2. The Deposit shall be held in escrow by the Escrow Agent
                   in an interest-bearing bank account.

        (b)        The Parties shall cause the Escrow Agent to disburse the Deposit and interest
                   earned thereon to Sellers (i) at the Closing as a credit against the Final Purchase
                   Price, or (ii) if this Agreement is terminated pursuant to Section 7.1(b). Except as
                   described in the previous sentence, the Parties shall cause the Escrow Agent to
                   return the Deposit to Buyer within two (2) Business Days after any termination of
                   the Agreement pursuant to Section 7.1.

         Section 2.3       Purchase Price Adjustment.

        (a)        As promptly as practicable, but in no event later than twenty (20) days prior to the
                   Closing Date, Sellers will prepare and deliver to Buyer a calculation of:

                   (i)     The estimate of the amount of cash to be transferred pursuant to Section
                           1.1(b) (“Store Cash”);

                   (ii)    Accrued but unpaid rent under the Acquired Contracts prorated as between
                           the parties through the Closing Date for the month in which Closing
                           occurs (“Rent Costs”); and

                   (iii)   Accrued but unpaid Property Taxes prorated as between the parties
                           through the Closing Date (“Property Tax Costs” and together with the
                           Rent Costs shall be referred to as the “Property Costs”); and

                   (iv)    Fifty percent (50%) of the Seller’s D&O Policy as provide in Section
                           5.1(d) hereof (the “Shared D&O Costs”).

        (b)        If Buyer disagrees with Sellers’ calculation of Store Cash, Rent Costs and/or,
                   Property Tax Costs and/or Shared D&O Costs (collectively “Price Adjustment
                   Costs”), Buyer may, within ten (10) days after receipt of the Price Adjustment
                   Costs, deliver a notice to Sellers disagreeing with such calculation and setting forth
                   Buyer’s calculation of such amount (“Buyer’s Notice”). Buyer’s Notice will
                   specify those items or amounts as to which Buyer specifically disagrees and the
                   reasons for Buyer’s disagreements, and Buyer will be deemed to have agreed with
                   all other items and amounts contained in the Price Adjustment Costs.

        (c)        If Buyer’s Notice is duly delivered, Buyer and Sellers will work in good faith and
                   use their commercially reasonable efforts to reach agreement on the disputed items
                   or amounts in order to determine, as may be required, the amount of Price
                   Adjustment Costs as of the close of business on the Closing Date. If Buyer and
                   Sellers are unable to reach such agreement within five (5) days from Sellers’
                   receipt of Buyer’s Notice, the Bankruptcy Court will determine the amount of the
12226612v6                                       13
4817-3322-0275.5



12226612v6
 Case 19-43756            Doc 196     Filed 02/12/20 Entered 02/12/20 18:29:23             Desc Main
                                      Document      Page 18 of 96




                   disputed items and the final Price Adjustment Costs; and the Closing Date will be
                   extended until such time as the Bankruptcy Court determines the amount of the
                   disputed items and the final Price Adjustment Costs.

        (d)        Buyer and Sellers will, and will cause their respective Related Persons to,
                   cooperate and assist in the calculation of Price Adjustment Costs, and in the
                   conduct of the reviews referred to in this Section 2.2, including, without limitation,
                   making available, to the extent necessary, their respective books, records, work
                   papers and personnel. All amounts to be determined pursuant to this Section 2.2
                   will be determined in accordance with generally accepted accounting principles in
                   the United States consistently applied using Sellers’ historical methodologies and
                   practices.

        (e)        The date upon which the Price Adjustment Costs will be deemed final will be the
                   earlier to occur of the following: (i) Buyer’s failure to provide a Buyer’s Notice
                   within ten (10) days of its receipt of the Price Adjustment Costs from Sellers; (ii)
                   the mutual written agreement of Buyer and Sellers; or (iii) a final determination by
                   the Bankruptcy Court in accordance with Section 2.3(c).

        (f)        The Final Purchase Price will be equal to the Unadjusted Purchase Price less the
                   Price Adjustment Costs.

        (g)        Each Seller agrees that any funds received after the Closing Date with respect to
                   credit card payments or any other Acquired Asset received by any Seller after the
                   Closing Date shall be held in trust by such Seller for Buyer’s benefit and account,
                   and promptly upon receipt by a Seller of any such payment (but in any event within
                   five (5) Business Days of such receipt), such Seller shall pay over to Buyer or its
                   designee the amount of such payments. In addition, Buyer agrees that, after the
                   Closing, it shall hold and shall promptly transfer and deliver to Sellers, from time
                   to time as and when received by Buyer or its Affiliates, any cash, checks with
                   appropriate endorsements, or other property that Buyer or its Affiliates may receive
                   on or after the Closing which properly belongs to Sellers hereunder, including any
                   Excluded Assets.

        Section 2.4        Closing Payments. At the Closing, Buyer will pay the Final Purchase
Price as follows:

        (a)        by instruction to the Escrow Agent to release the Deposit, by wire transfer of
                   immediately available funds to an account specified by Sellers, or by the
                   Bankruptcy Court, as the case may be; and

        (b)        by wire transfer of immediately available funds of the remaining balance of the
                   Final Purchase Price (after credit for the Deposit) to an account specified by
                   Sellers, or the Bankruptcy Court, as the case may be.

12226612v6                                       14
4817-3322-0275.5



12226612v6
 Case 19-43756       Doc 196     Filed 02/12/20 Entered 02/12/20 18:29:23            Desc Main
                                 Document      Page 19 of 96




        Section 2.5 Payment of Price Adjustment Costs. Following the Closing Date (and no
sooner than the Closing Date), Buyer will pay the Cure Costs as determined by the Bankruptcy
Court in the Assignment Order directly to the appropriate counterparties to the Acquired
Contracts when due, for each of the Acquired Contracts sold, assigned and transferred to it, and
Seller shall pay to Buyer the Rent Costs and the Property Tax Costs upon the entry by the
Bankruptcy Court of an Assignment Order for each Acquired Contract. On the Closing Date,
Buyer shall pay to Seller the amount of the Store Cash.

        Section 2.6 Transaction Taxes. All Taxes (excluding income taxes), including
without limitation all state and local Taxes (excluding income taxes) in connection with the
transfer of the Acquired Assets and all recording and filing fees (collectively, “Transaction
Taxes”), that may be imposed by reason of the sale, transfer, assignment and delivery of the
Acquired Assets, and that are not exempt under §1146(a) of the Bankruptcy Code, will be borne
by Buyer. Buyer and Sellers will cooperate to (a) determine the amount of Transaction Taxes
payable in connection with the transactions contemplated under this AgreementTransactions; (b)
provide all requisite exemption certificates; and (c) prepare and file any and all required Tax
Returns for or with respect to such Transaction Taxes with any and all appropriate Government
taxing authorities.

       Section 2.7 Purchase Price Allocation. Buyer and Sellers agree to allocate the Total
Consideration and all other relevant items among the Acquired Assets in accordance with
Section 1060 of the Code and the treasury regulations thereunder.

                      ARTICLE III.       CLOSING AND DELIVERIES

        Section 3.1 Closing. The consummation of the transactions contemplated by this
AgreementTransactions (the “Closing”) will take place on the fifth Business Day following the
satisfaction or waiver by the appropriate party of all the conditions contained in Article VI or on
such other date or at such other time as may be mutually agreed to by the parties (the “Closing
Date”) and will be effective as of 12:01 a.m. on the Closing Date, but will in no event occur later
than thirty (30) days following the approval of the Sale Order by the Bankruptcy Court. Subject
to such different procedures agreed upon by the parties, the Closing will take place via a “paper”
close wherein Buyer and Sellers will exchange such documents and instruments or copies thereof
sufficient to effect the Closing by electronic or other means without the use of a “roundtable”
closing at a particular location. All proceedings to be taken and all documents to be executed and
delivered by all parties at the Closing will be deemed to have been taken and executed
simultaneously and no proceedings will be deemed to have been taken nor documents executed
or delivered until all have been taken, executed and delivered.

       Section 3.2 Sellers’ Deliveries. Each Seller, or Sellers collectively, as the case may
be, will deliver to Buyer at or prior to the Closing or such other time as set forth in this
Agreement in a form reasonably acceptable to Buyer:



12226612v6                                  15
4817-3322-0275.5



12226612v6
 Case 19-43756            Doc 196      Filed 02/12/20 Entered 02/12/20 18:29:23              Desc Main
                                       Document      Page 20 of 96




        (a)        A bill of sale, in form reasonably acceptable to Buyer and Sellers, for all of the
                   Acquired Assets that are tangible personal property;

        (b)        An agreement for the assumption of the Acquired Contracts and Assumed
                   Liabilities, in form reasonably acceptable to Buyer and Sellers;

        (c)        For all intangible Acquired Assets, including all Acquired Contracts, (i) an
                   agreement of assumption and assignment for each registered trademark, registered
                   copyright and domain name, respectively, transferred or assigned hereby and for
                   each pending application therefor, or (ii) an Assignment Order effecting the same,
                   in each case in form reasonably acceptable to Buyer and Sellers;

        (d)        A certificate, dated as of the Closing Date, signed by its Secretary, certifying to the
                   accuracy of the matters set forth in Section 6.2(a);

        (e)        Originals (or, to the extent originals are not available, copies) of all Acquired
                   Contracts (together with all material amendments, supplements or modifications
                   thereto) to the extent not already located at the offices of Seller;

        (f)        Physical possession of all of the Acquired Assets capable of passing by delivery
                   with the intent that title in such Acquired Assets shall pass by and upon delivery;

        (g)        Certificates of title and title transfer documents to all titled motor vehicles included
                   within the Acquired Assets;

        (h)        If deemed necessary by Buyer, a Transition Services Agreement in form reasonably
                   acceptable to Buyer and Sellers;

        (i)        A Management Services Agreement in form reasonably acceptable to Buyer and
                   Sellers;

        (j)        A duly executed IRS Form W-9 from each Seller and a non-foreign affidavit from
                   each Seller dated as of the Closing Date, sworn under penalty of perjury and in
                   form and substance required under Treasury Regulations issued pursuant to Section
                   1445 of the IRC stating that such Seller is not a “foreign person” as defined in
                   Section 1445 of the IRC;

        (k)        The officer’s certificate required by Section 6.2;

        (l)        an electronic copy of the information pertaining to the Domain Names and social
                   media accounts, along with the administrative and technical contact(s) and other
                   information necessary for accessing the registration, operation and use of the
                   Domain Names and social media sites, including any applicable login
                   identification credentials and passwords therefor; and


12226612v6                                        16
4817-3322-0275.5



12226612v6
 Case 19-43756            Doc 196     Filed 02/12/20 Entered 02/12/20 18:29:23             Desc Main
                                      Document      Page 21 of 96




        (m)        (l) Such other agreements, documents or instruments of assignment and transfer
                   that Buyer may reasonably request; the form and substance of which are acceptable
                   to Sellers.

       Section 3.3 Buyer’s Deliveries. Buyer will deliver to Sellers at or prior to the Closing
or such other time as set forth:

        (a)        The Final Purchase Price in accordance with Section 2.4;

        (b)        A duly executed counterpart of Buyer to each of the documents listed in Section
                   3.2(b), (c),(h) and (i);

        (c)        A certificate, dated as of the Closing Date, signed by its Secretary, certifying the
                   accuracy of the matters set forth in Section 6.1(a); and

        (d)        Such other agreements, documents or instruments of assignment and transfer that
                   Sellers may reasonably request; the form and substance of which are acceptable to
                   Buyer.

                    ARTICLE IV.        REPRESENTATIONS AND WARRANTIES

       Section 4.1 Representations and Warranties of Each Seller.Each Seller severally
represents and warrants to Buyer as of the Execution Date and the Closing Date as follows:

        (a)        Organization of Sellers; Good Standing. Each Seller is a corporation or limited
                   liability company, as applicable, duly organized, validly existing and in good
                   standing under the laws of the state of its incorporation or formation, as applicable,
                   and has, subject to the necessary authority from the Bankruptcy Court, all requisite
                   corporate or limited liability company (as applicable) power and authority to own,
                   lease and operate its assets and to carry on its business as now being conducted and
                   is duly qualified or licensed to do business and is in good standing in each
                   jurisdiction where the character of its business or the nature of its properties makes
                   such qualification or licensing necessary. Seller is duly qualified to do business as
                   a foreign corporation or foreign limited liability company and is in good standing
                   in every jurisdiction in which the Cadillac Ranch Business is conducted.

        (b)        Authorization and Validity. Subject to the Bankruptcy Court’s entry of the Sale
                   Order, (i) Seller has all requisite power and has been duly authority to enter into
                   this Agreement and any Ancillary Agreements to which Seller is a party and to
                   perform its obligations under this Agreement and under the Ancillary Agreements;
                   and (ii) this Agreement constitutes Seller’s valid and binding obligation,
                   enforceable against Seller in accordance with its respective terms.

        (c)        No Conflict or Violation. The execution, delivery and performance by Seller of this
                   Agreement and any Ancillary Agreements to which Seller is a party does not
12226612v6                                       17
4817-3322-0275.5



12226612v6
 Case 19-43756            Doc 196     Filed 02/12/20 Entered 02/12/20 18:29:23             Desc Main
                                      Document      Page 22 of 96




                   violate or conflict with any provision of Seller’s certificate of incorporation or
                   bylaws or similar organizational documents; and, subject to the Bankruptcy Court’s
                   entry of the Sale Order, does not (i) violate any provision of law, or any order,
                   judgment or decree of any court or Government applicable to Seller or any of its
                   properties or assets; or (ii) violate or result in a breach of or constitute (with due
                   notice or lapse of time or both) a default under any Contract to which Seller is
                   party or by which Seller is bound or to which any of Seller’s properties or assets is
                   subject.

        (d)        Title to Assets. Seller owns, and has good, valid, and marketable title to or, with
                   respect to leasedLeased Real Property locations, a valid leasehold interest in, all of
                   the Acquired Assets owned by it free and clear of all Liens (other than Assumed
                   Liabilities and Permitted Liens) to the maximum extent permitted by Section 363
                   of the Bankruptcy Code.

        (e)        Consents and Approvals. With the exception of the Bankruptcy Court issuing a
                   Sale Order approving this Agreement, no consent, waiver, authorization or
                   approval of any Person or declaration, filing or registration with any Government is
                   required in connection with the execution and delivery by Seller of this Agreement
                   or any Ancillary Agreement to which Seller is a party or the performance by Seller
                   of its obligations under this Agreement or under the Ancillary Agreements.

        (f)        Litigation. Other than the bankruptcy proceeding, there are no claims, actions,
                   suits, proceedings or investigations pending, threatened in writing, involving or
                   against Seller, the Acquired Assets or any Related Person of Seller, that could
                   affect the ability of Seller to consummate the transactions contemplated by this
                   AgreementTransactions, each Ancillary Agreement or seek to prevent, enjoin, alter
                   or materially delay the Transactions.

        (g)        Compliance with Law. The business of Sellers is being conducted in all material
                   respects in compliance with all applicable laws and orders promulgated by any
                   Government applicable to Sellers.

        (h)        Books and Records. The books and records of Sellers, all of which have been
                   made available to Buyer, are complete and correct and have been maintained in
                   accordance with sound business practices. The minute books of Sellers contain
                   accurate and complete records of all meetings, and actions taken by written consent
                   of, the stockholders, the board of directors and any committees of the board of
                   directors of Sellers, and no meeting, or action taken by written consent, of any such
                   stockholders, board of directors or committee has been held for which minutes
                   have not been prepared and are not contained in such minute books. At the
                   Closing, all of those books and records will be in the possession of Sellers.

        (i)        Employees and Employment Matters. No Seller is a party to or bound by any
                   collective bargaining agreement covering the Current Employees (as determined as
12226612v6                                      18
4817-3322-0275.5



12226612v6
 Case 19-43756             Doc 196    Filed 02/12/20 Entered 02/12/20 18:29:23             Desc Main
                                      Document      Page 23 of 96




                   of the date of this Agreement and the Closing) or former employees of Sellers, nor
                   is there any ongoing strike, walkout, work stoppage, or other material collective
                   bargaining dispute affecting any Seller with respect to the Cadillac Ranch
                   Business. To the knowledge of Sellers’, there is no organizational effort being
                   made or threatened by or on behalf of any labor union with respect to the Current
                   Employees (as determined as of the date of this Agreement). Within ten (10) days
                   of the date hereof, Sellers shall make available to Buyer a list of all Current
                   Employees.

        (j)        Employee Benefit Plan.

                   (i)     Schedule 4.1(j) sets forth a complete and accurate list of Sellers’
                           Employee Benefit Plans. Sellers have provided to, or made available to,
                           Buyer true and correct copies of each Employee Benefit Plan (including all
                           plan documents and amendments thereto). Each Employee Benefit Plan
                           has been established, maintained, funded and administered in material
                           compliance with its terms and all applicable requirements of ERISA, the
                           Code, and other applicable Laws. Each Employee Benefit Plan which is
                           intended to be qualified within the meaning of Code § 401(a) is so
                           qualified and has received a favorable determination letter from the
                           Internal Revenue Service upon which it may rely, or is comprised of a
                           master or prototype plan that has received a favorable opinion letter from
                           the Internal Revenue Service, and to the knowledge of Sellers nothing has
                           occurred that is reasonably likely to adversely affect the qualified status of
                           such Employee Benefit Plan. No Employee Benefit Plan is subject to Title
                           IV or Section 302 of ERISA or Section 412 of the Code, and no Seller or
                           any ERISA Affiliate contributes to or has any liability with respect to any
                           such plan.

                   (ii)    No Seller or ERISA Affiliate is a party to any Multiemployer Plan. As of
                           the date of this Agreement, no Seller or ERISA Affiliate has incurred any
                           unsatisfied withdrawal liability with respect to any Multiemployer Plan,
                           and no Seller or ERISA Affiliate is bound by any contract or has any
                           liability described in Section 4204 of ERISA.

                   (iii)   All payments, premiums, contributions, distributions, reimbursements or
                           accruals for all periods (or partial periods) ending prior to or as of the
                           Closing Date shall have been timely made in accordance with the terms of
                           the applicable Employee Benefit Plan and applicable Law.

                   (iv)    As of the date hereof, there is no pending or, to the knowledge of Sellers,
                           threatened, legal proceeding relating to any Employee Benefit Plan.

                   (v)     Notwithstanding any requirements imposed by the COBRA regulations or
                           otherwise, Sellers shall retain responsibility for all Employee Benefit Plan
12226612v6                                      19
4817-3322-0275.5



12226612v6
 Case 19-43756            Doc 196      Filed 02/12/20 Entered 02/12/20 18:29:23              Desc Main
                                       Document      Page 24 of 96




                           liabilities and obligations, including, without limitation, (A) for
                           continuation coverage under any Employee Benefit Plan pursuant to the
                           requirements of Section 4980B of the Code and COBRA, and (B) all
                           liabilities and obligations of Sellers relating to employees, former
                           employees, personsPersons laid-off or on inactive status, or their
                           respective dependents, heirs or assigns, who have received, who are
                           receiving as of the Closing Date, or who are or could become eligible to
                           receive any short-term or long-term disability benefits or any other
                           benefits of any kind arising out of or related in any way to the employment
                           of personsPersons by Sellers. Provided, however, that Sellers are retaining
                           such responsibility only so long as Sellers maintain a group health plan.

        (k)        Liquor Licenses. Schedule 4.1(k) sets forth a complete and correct list as of the
                   date of this Agreement of all liquor licenses included in the Acquired Assets
                   (including beer and wine licenses) held or used by each Seller related to the
                   Cadillac Ranch Business, including the Person in whose name such license is
                   issued, issuing agency and location (collectively, the “Liquor Licenses”). Each of
                   the Sellers is in material compliance with all applicable Laws with respect to the
                   sale of liquor and all alcoholic beverages and has the right to sell liquor at retail for
                   consumption within each of the restaurant locations of such Seller, subject to and
                   in accordance with all applicable provisions of the Liquor Licenses. To the
                   knowledge of Sellers, since January 1, 2018, (a) there have been no legal
                   proceedings brought or threatened to be brought by or before a Governmental
                   Authority in respect of any such Liquor License, (b) no such Liquor License is
                   subject to any due but unpaid tax obligation owed to a Governmental Authority,
                   the outstanding nature of which would preclude transfer of such Liquor License
                   from any of the Sellers to Buyer, and (c) no such Liquor License has been
                   threatened by a Governmental Authority to be revoked, limited or not renewed.

        (l)        Intellectual Property Rights.

                   (i)     Schedule 4.1(l) sets forth an accurate and complete list of (i) all registered
                           Intellectual Property Rights included in the Acquired Assets, and (ii) all
                           material Contracts pursuant to which any Seller obtains the right to use
                           any Intellectual Property Rights. Sellers own all such registered
                           Intellectual Property free and clear of all Liens (except for Permitted
                           Liens), and all such registered Intellectual Property is valid, subsisting and,
                           to the knowledge of Sellers, enforceable, and is not subject to any
                           outstanding Order adversely affecting Sellers’ use thereof or rights thereto.
                           Except as set forth in Schedule 4.1(l)(i), there exist no pending or, to the
                           knowledge of Sellers, threatened challenges to the ownership and use by
                           Sellers of such Intellectual Property Rights, nor any alleged infringements
                           of such Intellectual Property Rights by third parties. None of the


12226612v6                                         20
4817-3322-0275.5



12226612v6
 Case 19-43756            Doc 196     Filed 02/12/20 Entered 02/12/20 18:29:23           Desc Main
                                      Document      Page 25 of 96




                           Intellectual Property Rights included in the Acquired Assets have been
                           licensed by Sellers to any other Person.

                   (ii)    Except as set forth on Schedule 4.1(l)(ii), to the knowledge of Sellers,
                           none of the use of the Intellectual Property Rights included in the
                           Acquired Assets, the conduct of the Cadillac Ranch Business as currently
                           conducted, nor any of the products sold or services provided by Sellers or
                           any of their Affiliates in connection therewith, infringes upon or otherwise
                           violates the intellectual property rights of any other Person.

        (m)        Environmental Matters. Other than as may be set forth in the reports described on
                   Schedule 4.1(m), Sellers have not received written notice from any Governmental
                   Authority or third party of any violation of or failure to comply with any
                   environmental Laws (x) with respect to the Leased Real Property which, to the
                   knowledge of Sellers, remains uncorrected, or (y) of any obligation to undertake or
                   bear the cost of any remediation with respect to the Leased Real Property, which to
                   the knowledge of Sellers, remains unperformed.

        (n)        Data Security. Other than as may be set forth on Schedule 4.1(n), Sellers have not
                   received any notice, written, oral or otherwise, from any bank, payment processor,
                   Governmental Authority or other third party of any successful or attempted
                   network intrusion, data breach, hack, loss of customer data, loss of customer credit
                   card data or similar intrusion or loss of data. Other than as may be set forth on
                   Schedule 4.1(n), Sellers have not found or been notified of any malicious software,
                   malware, malicious code on any of Seller’s point of sale terminals, front of house
                   computers, back of house computers or other computers.

        (o)        Contracts.

                   (i)     Schedule 4.1(o) sets forth an accurate list, as of the date hereof, of all
                           Contracts to which a Seller is a party with respect to the Cadillac Ranch
                           Business as of the date hereof (and Sellers have made available, or within
                           ten (10) days of the date hereof shall make available, to Buyer true and
                           complete copies of all such Contracts).

                   (ii)    Except as to matters which would not reasonably be expected to have a
                           material adverse effect on the Cadillac Ranch Business, each of the
                           Contracts is in full force and effect and is the legal, valid and binding
                           obligation of the applicable Seller and of the other parties thereto,
                           enforceable against each of them in accordance with its terms and, upon
                           consummation of the Transactions, shall continue in full force and effect
                           without penalty or other adverse consequence. Except as previously
                           disclosed to Buyer or otherwise arising out of pre-Petition Date
                           obligations, no Seller is in default under any Contract, nor, to the
                           knowledge of Sellers, is any other party to any Contract in breach of or
12226612v6                                      21
4817-3322-0275.5



12226612v6
 Case 19-43756             Doc 196    Filed 02/12/20 Entered 02/12/20 18:29:23              Desc Main
                                      Document      Page 26 of 96




                           default thereunder, and no event has occurred that with the lapse of time or
                           the giving of notice or both would constitute a breach or default by any
                           Seller or any other party thereunder. Except as previously disclosed to
                           Buyer (i) no party to any of the Contracts has exercised any termination
                           rights with respect thereto, and (ii) no party has given written notice of any
                           significant dispute with respect to any Contract. Sellers have and will
                           transfer to Buyer at the Closing, good and valid title to the Acquired
                           Contracts, free and clear of all Liens other than Permitted Liens.

        (p)        Real Property.

                   (i)     The (i) Leased Real Property and (ii) brewing facility located in Ellsworth,
                           Iowa, constitutes all of the real property used by Sellers in connection with
                           the Cadillac Ranch Business.

                   (ii)    Sellers do not own any real property (other than Improvements being
                           acquired hereunder and the brewing facility located in Ellsworth, Iowa).

                   (iii)   To the knowledge of Sellers, none of the Leased Real Property is subject
                           to an eminent domain or condemnation proceeding.

                   (iv)    Schedule 4.1(p) lists each Real Property Lease. Sellers have delivered (or
                           otherwise made available) to Buyer a correct and complete copy of each
                           Real Property Lease.

                   (v)     Sellers have a valid, binding and enforceable leasehold interest under each
                           of the Real Property Leases under which any Seller is a lessee, free and
                           clear of all Liens other than Permitted Liens. Sellers have all certificates of
                           occupancy and Permits of any Governmental Authority necessary or useful
                           for the current use and operation of each Real Property Lease, and Sellers
                           have fully complied with all material conditions of the Permits applicable
                           to them. Except as to matters which would not reasonably be expected to
                           have a material adverse effect, no default or violation, or event that with
                           the lapse of time or giving of notice or both would become a default or
                           violation, has occurred in the due observance of any Permit.

                   (vi)    Sellers have not received any notice from any insurance company that has
                           issued a policy with respect to any Real Property Lease requiring
                           performance of any structural or other repairs or alterations to such Real
                           Property Lease. Sellers do not own or hold, nor is any Seller obligated
                           under or a party to, any option, right of first refusal or other contractual
                           right to purchase, acquire, sell, assign or dispose of any real estate or any
                           portion thereof or interest therein, except as may be set forth under the
                           Real Property Leases.

12226612v6                                       22
4817-3322-0275.5



12226612v6
 Case 19-43756              Doc 196    Filed 02/12/20 Entered 02/12/20 18:29:23            Desc Main
                                       Document      Page 27 of 96




        (q)        Taxes.

                   (i)      Each Seller has timely filed all material Tax returnsReturns required to be
                            filed by it with the appropriate Governmental Authorities in all
                            jurisdictions in which such Tax returnsReturns are required to be filed
                            (taking into account any extension of time to file granted or to be obtained
                            on behalf of such Seller); (ii) all Taxes shown as due on such Tax
                            returnsReturns and all other material Taxes otherwise due and owing by
                            Sellers or their Affiliates have been timely paid (other than any Taxes not
                            due as of the date of the filing of the Bankruptcy Case as to which
                            subsequent payment was prohibited by reason of the Bankruptcy Case);
                            and (iii) each Seller has withheld and paid over to the appropriate
                            Governmental Authority all Taxes which it is required to withhold from
                            amounts paid or owing to any employee, vendor, customer, stockholder,
                            creditor or other Person;

                   (ii)     No Seller is a foreign person within the meaning of Code Section 1445,
                            and Buyer shall not be required to withhold any amount for Taxes of
                            Sellers from the Final Purchase Price or other consideration provided
                            herein;

                   (iii)    There are no Liens for Taxes on any of the Acquired Assets, other than
                            Liens for Property Taxes not yet due and payable;

                   (iv)     No Seller has waived any statute of limitations with respect to any Taxes
                            relating to the Cadillac Ranch Business or agreed to any extension of time
                            for filing any Tax returnReturn with respect to the Cadillac Ranch
                            Business which has not been filed or consented to extend to a date later
                            than the regular statutory date in which any Tax may be assessed or
                            collected by any Governmental Authority, and to the knowledge of Sellers,
                            no Tax audit, contest, examination, or other proceeding with respect to, or
                            relating to, the Taxes of the Cadillac Ranch Business is ongoing or
                            planned;

                   (v)      No Seller has any branch, permanent establishment, office, or other place
                            of business outside the United States, and the Cadillac Ranch Business has
                            solely been operated in the United States;

                   (vi)     Each Seller and each subsidiary thereof has properly classified for Tax
                            purposes any service providers as employees or independent contractors;

                   (vii)    None of the Acquired Assets (i) is property that is required to be treated as
                            being owned by any other Person pursuant to the “safe harbor lease”
                            provisions of Section 168(f)(8) of the Code, (ii) is “tax-exempt use
                            property” within the meaning of Section 168(h) of the Code, or (iii)
12226612v6                                       23
4817-3322-0275.5



12226612v6
 Case 19-43756            Doc 196     Filed 02/12/20 Entered 02/12/20 18:29:23           Desc Main
                                      Document      Page 28 of 96




                           directly or indirectly secured any debt the interest of which is tax-exempt
                           under Code Section 103(a); or

                   (viii) No Acquired Contract or assumed employee obligation (i) provides for
                          nonqualified deferred compensation within the meaning of Code Section
                          409A (and similar state or local law) that is not compliant with Code
                          Section 409A (and similar state or local law) or (ii) gives rise to any
                          “parachute payment” that is not deductible under Code Section 280G or
                          subject to excise tax under Code Section 4999.

        (r)        Financial Statements. Schedule 4.1(r) contains the unaudited consolidated balance
                   sheet of the Business as of June 25, 2019 (the “Balance Sheet”) and the related
                   unaudited statement of operations for the six month period then ended. The
                   financial statements referred to in the foregoing sentence are collectively referred
                   to as the “Financial Statements.” The Financial Statements have been prepared
                   from the books and records of Sellers on an accrual basis consistent with Sellers’
                   internal accounting practices. Such Financial Statements were prepared in
                   accordance with GAAP.

       Section 4.2 Representations and Warranties of Buyer. Buyer represents and
warrants to Sellers as of the Execution Date and the Closing Date as follows:

        (a)        Corporate Organization. Buyer is a limited liability company duly organized,
                   validly existing and in good standing under the laws of the State of NevadaTexas
                   and has all requisite corporate power and authority to own its properties and assets
                   and to conduct its business as now conducted.

        (b)        Authorization and Validity. Buyer has all requisite corporate power and authority
                   to enter into this Agreement and any Ancillary Agreement to which Buyer is a
                   party and to perform its obligations under this Agreement and under the Ancillary
                   Agreement. The execution and delivery of this Agreement and any Ancillary
                   Agreement to which Buyer is a party and the performance of Buyer’s obligations
                   under this Agreement and under the Ancillary Agreements have been, or on the
                   Closing Date will be, duly authorized by all necessary corporate action of Buyer,
                   and no other corporate proceedings on the part of Buyer are necessary to authorize
                   such execution, delivery and performance. This Agreement has been, and any
                   Ancillary Agreement to which Buyer is a party has been duly executed by Buyer
                   and constitutes Buyer’s valid and binding obligations, enforceable against it in
                   accordance with their respective terms.

        (c)        No Conflict or Violation. The execution, delivery and performance by Buyer of
                   this Agreement and any Ancillary Agreement to which Buyer is a party does not (i)
                   violate or conflict with any provision of Buyer’s certificate of incorporation or
                   bylaws or similar organizational documents; (ii) violate any provision of law, or
                   any order, judgment or decree of any court or Government applicable to Buyer or
12226612v6                                      24
4817-3322-0275.5



12226612v6
 Case 19-43756            Doc 196      Filed 02/12/20 Entered 02/12/20 18:29:23              Desc Main
                                       Document      Page 29 of 96




                   any of its properties or assets; or (iii) violate or result in a breach of or constitute
                   (with due notice or lapse of time or both) a default under any material Contract to
                   which Buyer is party or by which Buyer is bound or to which any of Buyer’s
                   properties or assets is subject.

        (d)        Consents and Approvals. No consent, waiver, authorization or approval of any
                   Person or declaration, filing or registration with any Government is required in
                   connection with the execution and delivery by Buyer of this Agreement or any
                   Ancillary Agreement to which Buyer is a party or the performance by Buyer of its
                   obligations under this Agreement or under the Ancillary Agreements.

        (e)        Adequate Assurances Regarding Acquired Contracts. As of the Closing, Buyer
                   will be capable of satisfying the conditions contained in Sections 365(b) and 365(f)
                   of the Bankruptcy Code with respect to the Acquired Contracts.

        (f)        Litigation. There are no claims, actions, suits, proceedings or investigations
                   pending, threatened in writing or against Buyer, or any Related Person of Buyer,
                   that could affect the ability of Buyer to consummate the transactions contemplated
                   by this AgreementTransactions and each Ancillary Agreement.

        (g)        Adequacy of Funds. Buyer has cash on hand, existing availability under existing
                   lines of credit, or other immediately available financial resources sufficient to pay
                   the Unadjusted Purchase Price, Cure Cost, and all other obligations under Section
                   1.3(d) at the Closing.

         Section 4.3 Warranties Are Exclusive.                The parties acknowledge that the
representations and warranties contained in this Article IV are the only representations or
warranties given by the parties and that all other express or implied warranties are disclaimed.
Without limiting the foregoing, Buyer acknowledges that, except for the representations and
warranties contained in Section 4.1, the Acquired Assets are conveyed “AS IS,” “WHERE IS”
and “WITH ALL FAULTS” and that all warranties of merchantability or fitness for a particular
purpose are disclaimed. WITHOUT LIMITING THE FOREGOING, BUYER
ACKNOWLEDGES THAT, EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES
CONTAINED IN SECTION 4.1, SELLERS AND THEIR RELATED PERSONS AND
AFFILIATES HAVE MADE NO REPRESENTATION OR WARRANTY CONCERNING
ANY (A) USE TO WHICH THE ACQUIRED ASSETS MAY BE PUT, (B) FUTURE
REVENUES, COSTS, EXPENDITURES, CASH FLOW, RESULTS OF OPERATIONS,
FINANCIAL CONDITION OR PROSPECTS THAT MAY RESULT FROM THE
OWNERSHIP, USE OR SALE OF THE ACQUIRED ASSETS OR THE ASSUMPTION OF
THE ASSUMED LIABILITIES OR (C) OTHER INFORMATION OR DOCUMENTS MADE
AVAILABLE TO BUYER OR ITS AFFILIATES OR RELATED PERSONS. Buyer further
acknowledges that Buyer has conducted, or has had an adequate opportunity to conduct, all
necessary due diligence related to Sellers’ business, the Acquired Assets, the Assumed
Liabilities, and all such other matters relating to or affecting any of the foregoing. In proceeding
with the transactions contemplated in this AgreementTransactions, except for any representations
12226612v6                                    25
4817-3322-0275.5



12226612v6
 Case 19-43756            Doc 196     Filed 02/12/20 Entered 02/12/20 18:29:23             Desc Main
                                      Document      Page 30 of 96




and warranties expressly set forth in Section 4.1, Buyer is doing so based solely upon its own due
diligence and review, all of which has been completed to the satisfaction of Buyer, and Buyer has
not relied upon any oral or written statements, representations or guaranties whatsoever, whether
express or implied, made by Sellers or its agents and representatives.

                   ARTICLE V.         COVENANTS AND OTHER AGREEMENTS

       Section 5.1 Covenants of Sellers. Sellers covenant to Buyer that, during the period
from the Execution Date through and including the Closing Date or the earlier termination of this
Agreement, and to the extent applicable to the Acquired Assets:

        (a)        Conduct of Business Before the Closing. Except as set forth on Schedule 5.1(b) or
                   unless otherwise agreed by Sellers and Buyer, Sellers will use commercially
                   reasonable efforts to conduct their business in all material respects in the manner in
                   which it has been conducted since the Petition Date and to preserve intact their
                   respective business or organization and relationships with third parties; provided,
                   however, that Sellers will not, without Buyer’s prior approval (which such
                   approval shall not be unreasonably withheld, conditioned or delayed), amend,
                   exercise any option with regard to, or otherwise modify any Real Property Lease.
                   Sellers further agree to forward all correspondence with regard to any Leased Real
                   Property and/or Real Property Lease and to not take any action with respect to any
                   such correspondence without first obtaining Buyer’s written consent to any such
                   action. Notwithstanding this covenant, Sellers may, with Buyer’s approval not to
                   be unreasonably withheld, take steps to wind down its operations at the locations
                   listed on Schedule 1.1(a) so long as such steps do not increase any of the liabilities
                   being assumed by Buyer in Section 1.3. Without limiting the generality of the
                   foregoing, during the period from the date of this Agreement to the Closing, except
                   as otherwise contemplated by this Agreement, set forth on Schedule 5.1(b) or as
                   Buyer shall otherwise consent in writing, each Seller shall, and shall cause each of
                   its respective Affiliates to, do the following: (i) pay all post-petition bills and
                   invoices for post-petition goods or services promptly when due; (ii) notify Buyer of
                   any material adverse change in its condition (financial or otherwise), business,
                   properties, assets or liabilities, or of the commencement of or any material
                   development or disposition with respect to any material governmental complaints,
                   investigations, or hearings (or any written threats thereof); (iii) maintain in the
                   ordinary course customary amounts of cash, cash equivalents and similar cash
                   items at the location of each restaurant in cash registers, safes, strongboxes and
                   lock boxes consistent with past practice; (iv) use its commercially reasonable
                   efforts to keep and maintain possession of and compliance with the terms of all
                   Permits (including Liquor Licenses) necessary or required by Law to own, lease
                   and operate its respective properties (and the Acquired Assets) and to carry on the
                   Cadillac Ranch Business or that are material to the operation of the Cadillac Ranch
                   Business or the Acquired Assets, including by taking all commercially reasonable
                   actions and submitting all payments, applications, and filings necessary to renew

12226612v6                                       26
4817-3322-0275.5



12226612v6
 Case 19-43756             Doc 196     Filed 02/12/20 Entered 02/12/20 18:29:23             Desc Main
                                       Document      Page 31 of 96




                   any such Permit due to expire at any time before the Closing Date (or 60 days
                   thereafter); and (v) maintain insurance coverage with financially responsible
                   insurance companies substantially similar in all material respects to the insurance
                   coverage maintained by the Cadillac Ranch Business and Sellers on the Petition
                   Date.

        (b)        Certain Restricted Conduct. Except as set forth on Schedule 5.1(b) and except as
                   otherwise set forth in this Agreement or as Buyer shall otherwise consent in
                   advance in writing, during the period from the date of this Agreement to the
                   Closing, no Seller shall, and each Seller shall cause each of its respective Affiliates
                   not to, with respect to the Acquired Assets:

                   (i)     sell, lease, license, transfer, or dispose of other than in the ordinary course
                           of business any Acquired Assets;

                   (ii)    authorize or enter into any Contract, arrangement, or commitment other
                           than a Contract that is both (x) in the ordinary course of business and (y)
                           not a Contract that would constitute a material Contract if it were effective
                           as of the date of this Agreement;

                   (iii)   dispose of or permit to lapse any rights in, to or for the use of any material
                           Intellectual Property Right;

                   (iv)    other than in the ordinary course, authorize, undertake, make, or enter into
                           any commitments obligating any Seller to (x) make or accelerate any
                           capital expenditures or (y) undertake or approve any material renovation or
                           rehabilitation of any Leased Real Property;

                   (v)     (w) increase any compensation or enter into or amend any employment,
                           severance or other agreement with any of its officers, directors or
                           employees, (x) adopt any new Employee Benefit Plan or amend or
                           terminate or increase the benefits under any existing Employee Benefit
                           Plan, except for changes which are required by Law and changes which are
                           not more favorable to participants than provisions presently in effect, (y)
                           hire any employee or individual independent contractor with annual
                           compensation in excess of $75,000, or enter into any new employment or
                           severance agreements that would result in post-termination payments
                           becoming due or payable upon termination of employment or of the
                           individual independent contractor, or (z) assume or enter into any labor or
                           collective bargaining agreement relating to the Cadillac Ranch Business,
                           any employee, or any Acquired Asset;

                   (vi)    take any action that would constitute or result in an event of default under
                           any debtor-in-possession financing facility agreement or order, and/or cash
                           collateral agreement;
12226612v6                                       27
4817-3322-0275.5



12226612v6
 Case 19-43756             Doc 196     Filed 02/12/20 Entered 02/12/20 18:29:23             Desc Main
                                       Document      Page 32 of 96




                   (vii)   permit, offer, agree or commit (in writing or otherwise) to permit, any of
                           the Acquired Assets to become subject, directly or indirectly, to any Lien,
                           except for Permitted Liens, Liens existing on the date of this Agreement
                           and Liens granted before a Closing in connection with any
                           debtor-in-possession financing facility agreement or order, and/or cash
                           collateral agreement;

                   (viii) do any other act that would, to the knowledge of Sellers, cause any
                          representation or warranty of any Seller in this Agreement to be or become
                          untrue in any material respect or intentionally omit to take any action
                          necessary to prevent any such representation or warranty from being
                          untrue in any material respect; or authorize or enter into any Contract,
                          agreement, or commitment with respect to any of the foregoing.

        (c)        Except as set forth on Schedule 5.1(b), no Seller nor any of its Affiliates shall, with
                   respect to the Acquired Assets: (i) except pursuant to any Order governing the use
                   of cash collateral entered by the Bankruptcy Court in the Bankruptcy Cases,
                   voluntarily, by operation of law, or otherwise, renew, assign, transfer, sublease,
                   mortgage, pledge, hypothecate or otherwise encumber any lease or the leasehold
                   estate constituting a portion of the Cadillac Ranch Business upon which Buyer,
                   Seller or an Affiliate of either has any continuing financial or other obligation
                   (contingent or otherwise) except for Permitted Liens; (ii) renew any lease nor
                   suffer any person other than such Seller, its employees, agents, servants and
                   invitees to occupy or use the premises or any portion thereof, without in any case
                   the express written consent of Buyer, which consent shall not be unreasonably
                   withheld or (iii) terminate, amend, extend, renew, modify, breach or waive any
                   rights under any Real Property Lease or Contract. Any attempt to do any of the
                   foregoing without such written consent shall be null and void. If Sellers request
                   such a consent from Buyer, the request shall be in writing specifying the terms of
                   the renewal; the identity of the proposed assignee or sublessee; the duration of said
                   desired sublease or renewal, the date same is to occur, the exact location of the
                   space affected thereby and the proposed rentals on a square foot basis chargeable
                   thereunder. Such request for Buyer consent shall be submitted to Buyer at least
                   three (3) days in advance of the date on which Sellers desire to make such event
                   occur.

        (d)        Cooperation. Sellers will use commercially reasonable efforts to (i) take, or cause
                   to be taken, all action and to do, or cause to be done, all things necessary or proper,
                   consistent with applicable law, to consummate and make effective as soon as
                   possible the transactions contemplated by this AgreementTransactions; and (ii)
                   assist Buyer’s efforts to transfer any Permits required to own the Acquired Assets.




12226612v6                                       28
4817-3322-0275.5



12226612v6
 Case 19-43756             Doc 196    Filed 02/12/20 Entered 02/12/20 18:29:23            Desc Main
                                      Document      Page 33 of 96




        (e)        Sale Order. Without limiting Section 5.1(d)(ii), Sellers will use commercially
                   reasonable efforts to obtain entry of the Sale Order by the Bankruptcy Court as
                   soon as reasonably practicable.

        (f)        D&O Policy. At or prior to the Closing, a D&O insurance policy, or similar
                   insurance policy acceptable to the Buyer, shall be bound, at Buyer’s sole expense,
                   providing coverage to the directors and officers of Sellers prior to the Closing Date
                   in the same amounts and for at least three (3) years following the Closing Date.
                   Buyer shall be responsible for fifty percent (50%) of the cost of such policy.

        (g)        Access to Records. From the date hereof until the earlier of the termination of this
                   Agreement or the Closing Date, Sellers shall reasonably afford, and shall cause
                   their officers, employees, attorneys and other agents to reasonably afford, to Buyer
                   and its counsel, accountants and other representatives, access (at reasonable times
                   during normal business hours) to officers and other employees of Sellers for the
                   purposes of evaluating the Cadillac Ranch Business and all corporate offices,
                   restaurants, warehouses or other facilities, properties, books, accounts, records and
                   documents of, or relating to, the Cadillac Ranch Business, subject to the terms of
                   the Confidentiality Agreement.

        (h)        Notices of Certain Events. Sellers shall promptly notify Buyer and deliver copies to
                   Buyer of:

                   (i)     any notice or other written communication from any Person alleging that
                           the consent of such Person is or may be required in connection with the
                           consummation of the Transactions;

                   (ii)    any material written communication from any Governmental Authority in
                           connection with or relating to the Transactions, including with respect to
                           Liquor License approvals and any condemnation or eminent domain event
                           affecting any of the Real Property Leases;

                   (iii)   any correspondence, report or notice required to be given by Sellers to any
                           party under a debtor-in-possession financing facility agreement or order,
                           and/or cash collateral agreement or order, or any other related document,
                           including any variance reports, weekly budget compliance reports, or
                           notice of default; or

                   (iv)    the commencement of any actions, suits, investigations or proceedings
                           relating to Sellers or the Cadillac Ranch Business that, if pending on the
                           date of this Agreement, would have been required to have been disclosed
                           pursuant to Section 4.1.




12226612v6                                       29
4817-3322-0275.5



12226612v6
 Case 19-43756            Doc 196     Filed 02/12/20 Entered 02/12/20 18:29:23           Desc Main
                                      Document      Page 34 of 96




        (i)        Payroll. Promptly following the Closing, the Sellers shall use the proceeds of the
                   Final Purchase Price to pay all payroll expenses incurred through the date
                   immediately prior to Closing.

        Section 5.2 Name Change. Beginning six (6) months after the Closing, Sellers shall
take steps necessary to effect a change in any of its corporate names to remove “Granite City” or
“Cadillac Ranch” from such names, including (i) filing appropriate documents with the
Bankruptcy Court changing the caption of the Bankruptcy Case to one that does not contain the
name of any of the Intellectual Property Rights or any similar or confusing name; and (ii) filing
amendments with the appropriate Governmental Authorities changing their respective corporate
names, “doing business as” name, and any other similar corporate identifier to one that does not
contain the name of any of the Intellectual Property Rights or any similar or confusing name. As
all Intellectual Property Rights of Sellers are Acquired Assets, Sellers agree after Closing to
cease use of any service marks, trademarks, trade names, logos, emblems, signs or insignia
related to the Intellectual Property Rights owned by Sellers prior to Closing and, immediately
after Closing, to cease holding themselves out as having any affiliation with the Cadillac Ranch
Business (other than for the arrangements under this Agreement and the related Agreements).

       Section 5.3 Covenants of Buyer. Buyer covenants to Sellers that, during the period
from the Execution Date through and including the Closing Date or the earlier termination of this
Agreement:

        (a)        Cooperation. Buyer will use commercially reasonable efforts to take, or cause to
                   be taken, all action and to do, or cause to be done, all things necessary or proper,
                   consistent with applicable law, to consummate and make effective as soon as
                   possible the transactions contemplated by this AgreementTransactions.

        (b)        Adequate Assurances Regarding Acquired Contracts and Required Orders. With
                   respect to each Acquired Contract, Buyer will provide adequate assurance of the
                   future performance of such Acquired Contract by Buyer. Buyer will promptly take
                   such actions as may be reasonably requested by Sellers to assist Sellers in
                   obtaining the Bankruptcy Court’s entry of an assumption and assignment order and
                   any other order of the Bankruptcy Court reasonably necessary to consummate the
                   transactions contemplated by this AgreementTransactions.

         Section 5.4       Other Covenants.

        (a)        Improper Receipt of Payment. From and after the Closing, (i) each Seller will
                   promptly forward to Buyer any and all payments received by it that constitutes part
                   of the Acquired Assets; and (ii) Buyer will promptly forward to the respective
                   Seller any and all payments received by Buyer that constitute part of the Excluded
                   Assets.

        (b)        Bankruptcy Issues. Buyer and Seller agree that:

12226612v6                                      30
4817-3322-0275.5



12226612v6
 Case 19-43756           Doc 196   Filed 02/12/20 Entered 02/12/20 18:29:23            Desc Main
                                   Document      Page 35 of 96




                   (i)   Filing of Sale and Bidding Procedures Motion. Within seven (7) Business
                         Days of the Petition Date, Sellers shall file with the Bankruptcy Court a
                         motion (the “Bidding Procedures Motion”) seeking, among other things,
                         the entry of (i) the Sale Order, and (ii) an Order (the “Bidding Procedures
                         Order”) approving the bidding procedures substantially in the form of
                         Exhibit A attached hereto (the “Bidding Procedures”). Buyer hereby
                         agrees to all of the terms set forth in the Bidding Procedures. Buyer is not
                         obligated to be a Backup Bidder.

                         (A) Auction. In the event that Sellers timely receive a conforming Initial
                         Overbid (as defined in the Bidding Procedures Order) from a prospective
                         purchaser as described above (a “Qualified Bidder”), then Sellers will
                         conduct an auction (the “Auction”) with respect to the sale of the
                         Acquired Assets. In order to participate in the Auction, each prospective
                         purchaser shall be required to comply with the requirements of the Bidding
                         Procedures and to submit an Initial Overbid that is timely and that
                         complies in all respects with the Bidding Procedures. At the Auction,
                         Qualified Bidders and/or Buyer may submit successive bids in increments
                         of at least $100,000 greater than the prior bid (the “Incremental Bid
                         Amount”) for the purchase of the Acquired Assets until there is only one
                         offer that Sellers determine, subject to Bankruptcy Court approval, is the
                         highest and best offer (the “Prevailing Bid”). When bidding at the
                         Auction, Buyer shall receive a “credit” in the amount of the Breakup Fee
                         and Expense Reimbursement. All bidding for the Acquired Assets will be
                         concluded at the Auction and there will be no further bidding at the
                         Bankruptcy Court hearing held in the Bankruptcy Cases to approve the
                         highest and best bid for the Acquired Assets (the “Approval Hearing”).
                         If no conforming Initial Overbid from a Qualified Bidder shall have been
                         received at or prior to the Bid Deadline (as defined in the Bidding
                         Procedures Order), the Auction will not be held and the Approval Hearing
                         will proceed with respect to this Agreement. The Auction shall be
                         conducted on an open-outcry and not on any sealed bid basis without the
                         prior written consent of Buyer.

                         (B) Breakup Fee. Upon the consummation of a sale of all or substantially
                         all of the Acquired Assets to any third party (other than Buyer) who
                         submits a Prevailing Bid for the Acquired Assets or termination of this
                         Agreement pursuant to Section 7.1(f) or 7.1(g) below, Sellers shall pay to
                         Buyer cash or other immediately available funds in an amount equal to the
                         sum of (A) Two Hundred Twenty Five Thousand Dollars ($225,000) (the
                         “Breakup Fee”); and (B) reimbursement to Buyer of all costs and
                         expenses incurred by Buyer in connection with the negotiation of this
                         Agreement, applicable filings, amounts paid or payable to financing
                         sources and any due diligence undertaken in connection herewith and
12226612v6                                    31
4817-3322-0275.5



12226612v6
 Case 19-43756            Doc 196    Filed 02/12/20 Entered 02/12/20 18:29:23             Desc Main
                                     Document      Page 36 of 96




                          therewith, in an amount equal to One Hundred Thousand Dollars
                          ($100,000) (the “Expense Reimbursement”). The Parties agree that the
                          Breakup Fee and Expense Reimbursement shall be the full and liquidated
                          damages of Buyer arising out of any termination of this Agreement
                          pursuant to Section 7.1(f). The provisions of this Section 5.3 shall survive
                          any termination of this Agreement pursuant to Section 7.1(f). The
                          Breakup Fee and Expense Reimbursement shall be treated as
                          administrative expense claims in the Bankruptcy Cases, shall be paid to
                          Buyer within three (3) Business Days following the closing of such sale to
                          the third party, and shall be paid to Buyer prior to the payment of the
                          proceeds of such sale to any third party asserting a Lien on the Acquired
                          Assets (and, for the avoidance of doubt, (x) no Lien of any third party shall
                          attach to the portion of the sale proceeds representing the Breakup Fee and
                          Expense Reimbursement and (y) the Breakup Fee and Expense
                          Reimbursement shall be payable first from unencumbered cash held by
                          Sellers).

                          (C) Backup Bid. At the conclusion of the Auction, Sellers shall identify
                          and certify the bid that constitutes the second highest and best offer for the
                          Acquired Assets (the “Backup Bid” and the Qualified Bidder submitting
                          such bid, the “Backup Bidder”). The Backup Bidder may be required by
                          Sellers to close on the Backup Bid within sixty (60) days of the conclusion
                          of the Auction. In the event that the Backup Bidder fails to close on the
                          transaction contemplated in the Backup Bid, Sellers shall be permitted to
                          retain the Backup Bidder’s good faith deposit as liquidated damages.
                          Buyer is not obligated to be a Backup Bidder.

                   (ii)   Bankruptcy Court Approval of Sale. Sellers and Buyer shall each use their
                          commercially reasonable efforts, and shall cooperate, assist and consult
                          with each other, to secure the entry of an Order (the “Sale Order”) of the
                          Bankruptcy Court in the Bankruptcy Cases which shall be in the form
                          agreed by the Parties and which Sale Order (i) approves this Agreement,
                          (ii) authorizes the sale of the Acquired Assets pursuant to Sections 363 of
                          the Bankruptcy Code, (iii) authorizes the assumption and assignment of
                          the Acquired Contracts pursuant to Section 365 of the Bankruptcy Code,
                          (iv) on the Closing Date, the Acquired Assets shall be sold to Buyer free
                          and clear of any and all Liens (except for Permitted Liens), including any
                          liens granted during the Chapter 11 Cases, (v) authorizes the Transactions,
                          and (vi) includes findings (x) providing that Buyer is a purchaser in good
                          faith for fair value within the meaning of Section 363(m) of the
                          Bankruptcy Code and entitled to the protection of Section 363(m) of the
                          Bankruptcy Code, and (y) that the consideration for the Acquired Assets
                          constitutes reasonably equivalent value and fair consideration; provided,
                          however, Sellers shall be entitled to take such actions as may be required
12226612v6                                      32
4817-3322-0275.5



12226612v6
 Case 19-43756             Doc 196    Filed 02/12/20 Entered 02/12/20 18:29:23           Desc Main
                                      Document      Page 37 of 96




                           in connection with the discharge of their fiduciary duties in the Bankruptcy
                           Cases (including soliciting higher and better offers for the Acquired
                           Assets). In connection with the assumption and assignment of the
                           Acquired Contracts pursuant to Section 365 of the Bankruptcy Code,
                           Buyer shall take all actions required to provide “adequate assurance of
                           future performance” by Buyer under the Acquired Contracts after the
                           Closing. The Sale Order shall contain findings by the Bankruptcy Court
                           that (a) Buyer is a good-faith buyer under section 363(m) of the Bankruptcy
                           Code, (b) Buyer is not a successor to the Sellers, and (c) the sale of the
                           Acquired Assets contemplated hereby did not involve any improper
                           conduct, including collusion, and cannot be avoided under grounds set
                           forth under section 363(n) of the Bankruptcy Code, unless in the
                           reasonable judgment of Sellers’ professionals, after consultation with
                           Buyer, Sellers believe there exists a factual basis that would preclude the
                           Bankruptcy Court from making such a finding. Sellers and Buyer shall
                           consult with one another in good faith regarding pleadings that either of
                           them intends to file, or positions either of them intend to take, with the
                           Bankruptcy Court in connection with or that might reasonably affect the
                           Bankruptcy Court’s entry of the Sale Order.

                   (iii)   Liquor Licenses. Sellers shall seek to have included in the Sale Order a
                           provision that immediately upon the Closing, Buyer shall be entitled to
                           continue to sell alcoholic beverages at the premises included in the
                           Acquired Assets upon the same terms as Sellers were selling such alcoholic
                           beverages until such time as Buyer has had the time and opportunity to
                           obtain its own Liquor Licenses. In regards to any restaurant locations as to
                           which Buyer has assumed operational control, by virtue of a completed
                           assumption and assignment or through Buyer’s exercise of designation
                           rights pursuant to the APA, then Buyer or its assignee shall indemnify the
                           Sellers’ estates for any fines, penalties or administrative claims arising
                           from any Liquor License violations or from the purchase and/or sale of
                           alcohol from the Closing Date until such time as Buyer’s purchase and
                           transfer of the Liquor Licenses from Sellers to Buyer are completed as
                           provided in the Management Agreement. Notwithstanding the foregoing,
                           Buyer or its assignee shall only be responsible for indemnifying the
                           Sellers’ estate to the extent that fines, penalties or administrative claims
                           arise from restaurant locations that are under Buyer’s (or its assignee’s)
                           operational control and have resulted from actions or events during the
                           time period of Buyer’s (or its assignee’s) operational control.

        (c)        License to Use Name. Following the Closing, in accordance with the provisions of
                   this Section 5.4(c), Buyer agrees to grant Sellers an exclusive, worldwide, royalty
                   free, fully paid and irrevocable license to use the Intellectual Property Rights
                   related to the Cadillac Ranch and Granite City brandsbrand to the extent relating to
12226612v6                                      33
4817-3322-0275.5



12226612v6
 Case 19-43756            Doc 196     Filed 02/12/20 Entered 02/12/20 18:29:23             Desc Main
                                      Document      Page 38 of 96




                   any Excluded Assets, provided that, any Seller (or any assignee thereof) using the
                   Cadillac Ranch or Granite City brand namesname shall pay to Buyer a license fee
                   equal to three percent (3%) of such Seller’s annual gross sales. Any use of the
                   Cadillac Ranch or Granite City brand namesname shall be subject to a mutually
                   agreeable license agreement, which shall be entered into by Buyer with such
                   Sellers determined by Buyer at its sole discretion.

        (d)        Avoidance Actions. Buyer agrees, on behalf of itself and its successors, assigns
                   and other legal representatives, that (1) it will not sue (at law, in equity, in any
                   regulatory proceeding or otherwise) any employee, officer, director, vendor,
                   supplier, landlord or contractor of any Seller, solely on the basis of any Avoidance
                   Action acquired by Buyer pursuant to Section 1.1(w) of this Agreement and (2) it
                   will not transfer or assign any Avoidance Action acquired by Buyer pursuant to
                   Section 1.1(w) of this Agreement to any other Person.

        (e)        Casualty. If prior to the Closing, any of the Acquired Assets are substantially
                   damaged or destroyed or damaged by fire, earthquake, flood or other casualty
                   (collectively, “Casualty”), subject to Buyer’s designation rights, Buyer shall take
                   title to the affected Acquired Assets notwithstanding such Casualty. At the
                   Closing, Buyer, shall succeed to (x) the rights of the applicable Seller to the
                   Casualty proceeds, including insurance proceeds, with respect to such Casualty
                   (“Casualty Proceeds”), including without duplication, giving Buyer a credit against
                   the Purchase Price in the amount of the Casualty Proceeds actually received by the
                   applicable Seller and not applied by the applicable Seller to repair prior to Closing,
                   and (y) the rights to settle after Closing any loss under all policies of insurance
                   applicable to the Casualty, and Buyer shall, at Closing and thereafter, succeed to
                   the rights of the Sellers to all required proofs of loss, assignments of claims and
                   other similar items and Sellers shall, at Closing, assign same to Buyer. The Sellers
                   shall not settle any such claims without the consent of Buyer; such consent not to
                   be unreasonably withheld or delayed.

    ARTICLE VI.            CONDITIONS PRECEDENT TO PERFORMANCE BY PARTIES

        Section 6.1 Conditions Precedent to the Performance by Sellers. The obligation of
Sellers to consummate the transactions contemplated by this AgreementTransactions is subject to
the fulfillment, at or before the Closing, of the following conditions, any one or more of which,
other than the condition contained in Section 6.1(c), may be waived by Sellers, in their
discretion:

        (a)        Representations and Warranties of Buyer. The representations and warranties of
                   Buyer made in Section 4.2 of this Agreement, in each case, will be true and correct
                   in all material respects as of the Execution Date and as of the Closing Date as
                   though made by Buyer as of the Closing Date, except to the extent such
                   representations and warranties expressly relate to an earlier date, in which case

12226612v6                                       34
4817-3322-0275.5



12226612v6
 Case 19-43756            Doc 196      Filed 02/12/20 Entered 02/12/20 18:29:23             Desc Main
                                       Document      Page 39 of 96




                   such representations and warranties will be true and correct on and as of such
                   earlier date.

        (b)        Performance of the Obligations of Buyer. Buyer has performed in all material
                   respects all obligations required under this Agreement and any Ancillary
                   Agreement to which Buyer is party to be performed by Buyer on or before the
                   Closing Date.

        (c)        Governmental Consents and Approvals. The Bankruptcy Court will have entered
                   the Sale Order and the Assignment Order, and such orders will be in full force and
                   effect, and no order staying, reversing, modifying, vacating or amending such
                   orders will be in effect on the Closing Date.

        (d)        Closing Deliveries.    Buyer will have made the deliveries contemplated under
                   Section 3.3.

        Section 6.2 Conditions Precedent to the Performance by Buyer. The obligations of
Buyer to consummate the transactions contemplated by this AgreementTransactions are subject
to the fulfillment, at or before the Closing, of the following conditions, any one or more of
which, other than the condition contained in Section 6.2(c), may be waived by Buyer, in its
discretion:

        (a)        Representations and Warranties of Sellers. The representations and warranties of
                   Sellers made in Section 4.1 of this Agreement will be true and correct in all
                   material respects as of the Execution Date and as of the Closing Date as though
                   made by Sellers as of the Closing Date, except to the extent such representations
                   and warranties expressly relate to an earlier date, in which case such
                   representations and warranties will be true and correct on and as of such earlier
                   date.

        (b)        Performance of the Obligations of Sellers. Sellers will have performed in all
                   material respects all obligations required under this Agreement or any Ancillary
                   Agreement to which Sellers are party to be performed by Sellers on or before the
                   Closing Date.

        (c)        Governmental Consents and Approvals. The Bankruptcy Court will have entered
                   the Sale Order, which shall include a waiver of the fourteen (14) day stay set forth in
                   Rule 6004(h) of the Federal Rules of Bankruptcy Procedure, and the Assignment
                   Order, and such orders will be in full force and effect.

        (d)        Closing Deliveries. Sellers will have made the deliveries contemplated under
                   Section 3.2.




12226612v6                                       35
4817-3322-0275.5



12226612v6
 Case 19-43756            Doc 196      Filed 02/12/20 Entered 02/12/20 18:29:23             Desc Main
                                       Document      Page 40 of 96




        (e)        From the date of this Agreement until the Closing Date, there shall not have
                   occurred and be continuing any material adverse effect on the Cadillac Ranch
                   Business.

        (f)        Sellers shall have delivered a certificate from an authorized officer of Sellers to the
                   effect that each of the conditions specified in Section 6.2(a), (b) and (e) have been
                   satisfied.

        (g)        The Bankruptcy Court shall have entered the Sale Order which shall have become
                   final and non-appealable and shall have confirmed the sale of the Acquired Assets
                   described in this Agreement and in accordance with this Agreement to Buyer by
                   the Seller.

                                   ARTICLE VII. TERMINATION

       Section 7.1 Conditions of Termination. This Agreement may be terminated only in
accordance with this Section 7.1. This Agreement may be terminated at any time before the
Closing as follows:

        (a)        By mutual consent of Sellers and Buyer;

        (b)        By Sellers, by notice to Buyer, if Sellers have provided Buyer with notice of any
                   material inaccuracy of any representation or warranty contained in Section 4.2, or
                   of a material failure to perform any covenant or obligation of Buyer contained in
                   this Agreement or any Ancillary Agreement to which Buyer is party, and Buyer has
                   failed, within ten (10) Business Days after such notice, to remedy such inaccuracy
                   or perform such covenant or provide reasonably adequate assurance to Sellers of
                   Buyer’s ability to remedy such inaccuracy or perform such covenant or obligation;
                   provided, however, that Sellers will not have the right to terminate this Agreement
                   under this Section 7.1(b) if Sellers are then in material breach of this Agreement;

        (c)        By Sellers, if the Bankruptcy Court dismisses Sellers’ Chapter 11 cases or converts
                   the Chapter 11 cases to cases under Chapter 7 of the Bankruptcy Code; if the
                   Bankruptcy Court confirms a Chapter 11 plan in Sellers’ Chapter 11 cases; or if the
                   Bankruptcy Court appoints a Chapter 11 trustee or an examiner with expanded
                   powers;

        (d)        By Buyer, by notice to Sellers, if Buyer has previously provided Sellers with notice
                   of any material inaccuracy of any representation or warranty of Sellers contained in
                   Section 4.1 or a material failure to perform any covenant or obligation of Sellers
                   contained in this Agreement or any Ancillary Agreement to which Sellers are party,
                   and Sellers have failed, within ten (10) Business Days after such notice, to remedy
                   such inaccuracy or perform such covenant or provide reasonably adequate
                   assurance to Buyer of Sellers’ ability to remedy such inaccuracy or perform such
                   covenant; provided, however, that Buyer will not have the right to terminate this
12226612v6                                       36
4817-3322-0275.5



12226612v6
 Case 19-43756            Doc 196      Filed 02/12/20 Entered 02/12/20 18:29:23              Desc Main
                                       Document      Page 41 of 96




                   Agreement under this Section 7.1(d) if Buyer is then in material breach of this
                   Agreement;

        (e)        By any party by giving written notice to the other parties if the Closing shall not
                   have occurred on or prior to the Outside Date; provided, however, that if the
                   Closing shall not have occurred on or before the Outside Date due to a material
                   breach of any representations, warranties, covenants or agreements contained in
                   this Agreement by Buyer or Sellers, then the breaching party may not terminate this
                   Agreement pursuant to this Section 7.1(e);

        (f)        Automatically, upon (i) the consummation of an Alternative Transaction or (ii) the
                   issuance of a final and non-appealable order, decree, or ruling by a Governmental
                   Authority to permanently restrain, enjoin or otherwise prohibit the Closing; or

        (g)        By Buyer, by notice to Seller, if (i) if any of the Sellers files (y) any motion with the
                   Bankruptcy Court seeking an order approving, or (z) any plan involving, any
                   Alternate Transaction; or (ii) if Sellers enter into a definitive agreement with a
                   third party for an Alternate Transaction;

         Section 7.2       Effect of Termination; Remedies.

        (a)        In the event of termination pursuant to Section 7.1, this Agreement will become
                   null and void and have no effect (other than Article VII, Article VIII and Article
                   IX, which will survive termination), with no liability on the part of Sellers, Buyer,
                   or their respective Affiliates or respective Related Persons, with respect to this
                   Agreement or any Ancillary Agreement, except for any liability provided for in this
                   Article VII.

        (b)        If this Agreement is terminated pursuant to Section 7.1(a), (c), (d), (e), (f) or (g)
                   then, within two (2) Business Days after such termination, the Deposit will be
                   returned to Buyer, without interest.

        (c)        If this Agreement is terminated pursuant to Section 7.1(b) then all right, title and
                   interest to the Deposit will automatically vest in Sellers. The Parties hereby agree
                   that it is impossible to determine accurately the amount of damages that Sellers
                   would suffer if the transactions contemplated herebyTransactions were not
                   consummated as a result of a breach of this Agreement by Buyer or termination of
                   this Agreement pursuant to Section 7.1(b). As a result, notwithstanding anything
                   in this Agreement to the contrary, Sellers hereby agree that, in the event of a
                   termination of this Agreement by Sellers under Section 7.1, (i) the Deposit shall be
                   delivered to Sellers as liquidated damages against Buyer for all liabilities of Buyer
                   under this Agreement and (ii) such liquidated damages shall be the sole and
                   exclusive remedy, at Law and equity, of Sellers against Buyer for Buyer’s breach
                   and such termination and Buyer shall have no further liability of any kind to
                   Sellers, any of their Affiliates, or any third party on account of this Agreement.
12226612v6                                        37
4817-3322-0275.5



12226612v6
 Case 19-43756            Doc 196     Filed 02/12/20 Entered 02/12/20 18:29:23             Desc Main
                                      Document      Page 42 of 96




        (d)        If this Agreement is terminated pursuant to Section 7.1(g), then, (i) the Deposit will
                   be returned to Buyer, without interest; and subject to the approval of the
                   Bankruptcy Court, Sellers will pay to Buyer the Breakup Fee and Expense
                   Reimbursement. Any payment of the Breakup Fee and Expense Reimbursement
                   under this Section 7.2 will be made by Sellers from the proceeds of the Alternative
                   Transaction by wire transfer of immediately available funds to an account
                   designated in writing by Buyer upon the closing of such Alternative Transaction..

        (e)        Sellers acknowledge that the Breakup Fee and the Expense Reimbursement (or any
                   portion thereof) are necessary and appropriate expenses for the administration of
                   their estates, pursuant to Sections 503 and 507 of the Bankruptcy Code, and that
                   the Breakup Fee and Expense Reimbursement (or any portion thereof) are allowed
                   administrative expenses.

        Section 7.3 Exclusive Remedy; Waiver. Prior to the Closing, the parties’ sole and
exclusive remedies for any claim arising out of or in connection with this Agreement will be
termination in accordance with, and obtaining the remedies provided in, this Article VII. The
failure by either Sellers or Buyer to pursue or foreclose on any right or remedy against the other
party, by itself, will not constitute a waiver, and any waiver under this Article VII will be
effective only if made in writing.

                      ARTICLE VIII. SURVIVAL AND INDEMNIFICATION

       Section 8.1 Survival; Indemnification. None of the representations and warranties of
each Seller and of Buyer made in this Agreement will survive the Closing Date, and all of such
representations and warranties will be extinguished by the Closing. All covenants and
agreements of the parties contained in this Agreement will survive Closing, unless otherwise
expressly stated therein. If the Closing occurs, Buyer will indemnify and hold harmless Sellers
and their respective Affiliates and Related Persons against any and all losses, liability, expense or
damage that result from or arise out of the Assumed Liabilities, and will promptly pay such
Assumed Liabilities as they become due and payable.

                                 ARTICLE IX.         MISCELLANEOUS

         Section 9.1 Alternative Transaction.Notwithstanding anything in this Agreement or
in any Ancillary Agreement to the contrary, Sellers may furnish information concerning Sellers,
the Acquired Assets and the Assumed Liabilities to any Person in connection with a potential
Alternative Transaction and negotiate, enter into and consummate an Alternative Transaction;
provided, however, Sellers covenant that they shall not, and shall cause each of their directors,
managers, officers, stockholders, owners, Affiliates or other representatives, directly or
indirectly, either solicit, discuss or negotiate with any third party any Competing Arrangement
until such time as the Bidding Procedures Motion has been approved and the Bidding Procedures
Order has been entered by the Bankruptcy Court. For purposes of this Agreement, the term
“Competing Arrangement” means any transaction or potential transaction whereby any party
other than Buyer would (x) act as a “stalking horse”, become a plan sponsor, be a competing
12226612v6                                    38
4817-3322-0275.5



12226612v6
 Case 19-43756        Doc 196     Filed 02/12/20 Entered 02/12/20 18:29:23              Desc Main
                                  Document      Page 43 of 96




initial bidder or otherwise be pre-qualified as a bidder for any sale of the Sellers’ Business, assets
or operations, or (y) receive any form of breakup fee, expense reimbursement or other bid
protections as a component of or condition to their agreement to purchase all or any of the
Sellers’ Business, assets or operations, in each case for clause (x) and (y) whether in a sale
through the Bankruptcy Court or otherwise..

       Section 9.1 Section 9.2 Further Assurances. At the request and the sole expense of
the requesting party, Buyer or Sellers, as applicable, will execute and deliver, or cause to be
executed and delivered, such documents as Buyer or Sellers, as applicable, or their respective
counsel may reasonably request to effectuate the purposes of this Agreement and the Ancillary
Agreements.

        Section 9.2 Section 9.3 Successors and Assigns. This Agreement will inure to the
benefit of and will be binding upon the successors and assigns of the parties to this Agreement.
Buyer shall have the right to (a) assign all or any portion of its rights hereunder to one or more
Affiliates or third party designee without the consent of Sellers, or (b) elect to have any or all of
the Acquired Assets conveyed or transferred to, or any or all of the Assumed Liabilities assumed
by, one or more of its Affiliates or third party designees as may be designated by Buyer from
time to time prior to the Closing; provided, however, Buyer shall remain liable for all of its
obligations to Sellers under this Agreement after any such assignment or election.

        Section 9.3 Section 9.4 Governing Law; Jurisdiction. This Agreement will be
construed, performed and enforced in accordance with, and governed by, the laws of the State of
Delaware (without giving effect to the principles of conflicts of laws thereof), except to the
extent that the laws of such State are superseded by the Bankruptcy Code or other applicable
federal law. For so long as Sellers are subject to the jurisdiction of the Bankruptcy Court, the
parties irrevocably elect, as the sole judicial forum for the adjudication of any matters arising
under or in connection with the Agreement, and consent to the exclusive jurisdiction of, the
Bankruptcy Court.

        Section 9.4 Section 9.5 Expenses. Except as otherwise provided in this Agreement,
Sellers and Buyer will pay their own expenses in connection with this Agreement and the
transactions contemplated by this AgreementTransactions, including, without limitation, any
legal and accounting fees, whether or not the transactions contemplated by this
AgreementTransactions are consummated.

        Section 9.5 Section 9.6 Broker’s and Finder’s Fees. Neither Sellers nor Buyer has
engaged any broker or finder in connection with any of the transactions contemplated by this
AgreementTransactions other than Duff & Phelps Securities, LLC, as Sellers’ investment banker,
and Hilco Real Estate, LLC, as Sellers’ leasing agent, whose fees and expenses will, as between
the parties, be the sole responsibility of Sellers, and, insofar as such party knows, no other broker
or other Person is entitled to any commission or finder’s fee in connection with any of the
transactions contemplated by this AgreementTransactions.


12226612v6                                   39
4817-3322-0275.5



12226612v6
 Case 19-43756            Doc 196   Filed 02/12/20 Entered 02/12/20 18:29:23          Desc Main
                                    Document      Page 44 of 96




       Section 9.6 Section 9.7 Severability. In the event that any part of this Agreement is
declared by any court or other judicial or administrative body to be null, void or unenforceable,
such provision will survive to the extent it is not so declared, and all of the other provisions of
this Agreement will remain in full force and effect only if, after excluding the portion deemed to
be unenforceable, the remaining terms provide for the consummation of the transactions
contemplated by this AgreementTransactions in substantially the same manner as set forth on the
Execution Date.

        Section 9.7 Section 9.8 Notices. (a) All notices, requests, demands, consents and
other communications under this Agreement will be in writing and will be deemed to have been
duly given: (i) on the date of service, if served personally on the party to whom notice is to be
given; (ii) on the day of transmission, if sent via facsimile transmission to the facsimile number
given below or by electronic mail to the electronic mail address given below; (iii) on the day after
delivery to Federal Express or similar overnight courier or the Express Mail service maintained
by the United States Postal Service addressed to the party to whom notice is to be given; or (iv)
on the fifth day after mailing, if mailed to the party to whom notice is to be given, by first class
mail, registered or certified, postage prepaid and properly addressed, to the party as follows:

         If to Sellers:

                   Granite City Food & Brewery Ltd.
                   3600 American Boulevard West
                   Suite 400
                   Bloomington, MN 55431
                   Attention: Nathan G. Hjelseth
                   Email: nhjelseth@gcfb.net
                   Facsimile: (952) 215-0671

         With a copy to (which will not constitute notice):

                   Briggs and Morgan, P.A.Taft Stettinius & Hollister LLP
                   2200 IDS Center
                   80 South 8th Street
                   Minneapolis, MN 55402
                   Attention: Brett D. Anderson
                   Email: banderson@briggstaftlaw.com
                   Facsimile: (612) 977-8400

         If to Buyer:

                   c/o Kelly Investment Group, LLCLandry’s KCRG, LLC
                   12730 High Bluff Drive, Suite 2501510 West Loop South
                   San Diego, CA 92130Houston, TX 77027
                   Attention: Michael KellySteve Scheinthal

12226612v6                                    40
4817-3322-0275.5



12226612v6
 Case 19-43756           Doc 196     Filed 02/12/20 Entered 02/12/20 18:29:23          Desc Main
                                     Document      Page 45 of 96




                   Facsimile: 619-687-5010
                   Email: michael@kellycompanies.comsscheinthal@ldry.com



         With a copy to (which will not constitute notice):

                   c/o Kelly Investment Group, LLCLandry’s KCRG, LLC
                   12730 High Bluff Drive, Suite 2501510 West Loop South
                   San Diego, CA 92130 Houston, TX 77027
                   Attention: Legal DepartmentDash Kohlhausen
                   Facsimile:
                   Email: luke@kellyinvestmentgroupdkohlhausen@ldry.com

        (b)        Any party may change its address, facsimile number or email address for the
                   purpose of this Section 9.8 by giving the other parties written notice of its new
                   address in the manner set forth above.

        Section 9.8 Section 9.9 Amendments; Waivers. This Agreement may only be
amended or modified, and any of the terms, covenants, representations, warranties or conditions
of this Agreement may only be waived, by a written instrument executed by Buyer and Sellers, or
in the case of a waiver, by the party waiving compliance. Any waiver by any party of any
condition, or of the breach of any provision, term, covenant, representation or warranty contained
in this Agreement, in any one or more instances, will not be deemed to be or construed as a
furthering or continuing waiver of any such condition, or of the breach of any other provision,
term, covenant, representation or warranty of this Agreement.

         Section 9.9 Section 9.10 Public Announcements. Promptly following the Execution
Date, Sellers will make a press release in form and substance reasonably satisfactory to Sellers
and Buyer regarding the transactions contemplated in this AgreementTransactions. Promptly
after the Closing, the parties will make a joint press release in form and substance reasonably
satisfactory to both of them regarding the transactions contemplated in this
AgreementTransactions. Except as provided in the foregoing sentence, no party will make any
press release or public announcement concerning the transactions contemplated by this
AgreementTransactions without first coordinating their communications strategy with the other
party, unless a press release or public announcement is required by law, the rules of any stock
exchange, or is permitted by, or required by an order of, the Bankruptcy Court. If any such
announcement or other disclosure is required by law, the rules of any stock exchange or is
permitted by, or required by an order of, the Bankruptcy Court, the disclosing party will use
reasonable efforts to give the non-disclosing party or parties prior notice of, and an opportunity to
comment on, the proposed disclosure; provided, there will be no liability to the disclosing party
for failure to notify the other party. The parties acknowledge that Sellers will file this Agreement
with the Bankruptcy Court in connection with obtaining the Sale Order.


12226612v6                                     41
4817-3322-0275.5



12226612v6
 Case 19-43756           Doc 196     Filed 02/12/20 Entered 02/12/20 18:29:23           Desc Main
                                     Document      Page 46 of 96




        Section 9.10 Section 9.11 Entire Agreement. This Agreement and the Ancillary
Agreements contain the entire understanding between the parties with respect to the transactions
contemplated by this AgreementTransactions and supersede and replace all prior and
contemporaneous agreements and understandings, oral or written, with regard to such
transactions. The Recitals and all Exhibits and Schedules to this Agreement and any documents
and instruments delivered pursuant to any provision of this Agreement are expressly made a part
of this Agreement as fully as though completely set forth in this Agreement.

        Section 9.11 Section 9.12 No Third Party Beneficiaries. Nothing in this Agreement
is intended to or will confer any rights or remedies under or by reason of this Agreement on any
Persons other than Sellers and Buyer and their respective successors and permitted assigns.
Nothing in this Agreement is intended to or will relieve or discharge the obligator of liability of
any third Persons to Sellers or to Buyer. This Agreement is not intended to give and will not give
any third Persons any right of subrogation or action over or against Sellers or Buyer.

       Section 9.12 Section 9.13 Headings. The article and section headings in this
Agreement are for reference purposes only and will not affect the meaning or interpretation of
this Agreement.

       Section 9.13 Section 9.14 Counterparts; Delivery. This Agreement may be executed
in counterparts, each of which will be deemed an original, and all of which will constitute the
same agreement. The signature of any of the parties may be delivered and made by facsimile,
portable document format (“pdf”) or other electronic means capable of creating a printable copy,
and each such signature will be treated as original signatures for all purposes.

        Section 9.14 Section 9.15 Construction. Any reference to any law will be deemed also
to refer to all rules and regulations promulgated thereunder, unless the context requires
otherwise. The word “including” means including without limitation. Any reference to the
singular in this Agreement will also include the plural and vice versa. The phrase “to which any
Seller is a party,” or similar construction, is intended to limit the applicable listing of any items,
properties, assets, or Contracts to only those items that a Seller actually owns or to which any
Seller is actually a party, as the case may be, and is meant to exclude any listed property or
Contract otherwise.

       Section 9.15 Section 9.16 Bulk Sales. Buyer waives compliance with any laws
governing bulk sales, including any applicable provisions of the Uniform Commercial Code.

         Section 9.16 Employee Matters.

        (a)        As of the Closing Date, Buyer shall have the right, but not the obligation, to
                   employ or engage as contractors any or all of the employees of Sellers whose job
                   function primarily relates to the Cadillac Ranch Business (“Cadillac Ranch
                   Employees”) as Buyer determines. Any Cadillac Ranch Employees actually
                   employed by Buyer are referred to herein as “Transferred Employees.” The terms
                   of employment offered to any Cadillac Ranch Employees shall be determined by
12226612v6                                     42
4817-3322-0275.5



12226612v6
 Case 19-43756            Doc 196     Filed 02/12/20 Entered 02/12/20 18:29:23            Desc Main
                                      Document      Page 47 of 96




                   Buyer in its sole discretion and shall be contingent upon the issuance of the Sale
                   Order by the Bankruptcy Court. Buyer shall deliver a list of the Cadillac Ranch
                   Employees it intends to hire no later than ten (10) calendar days prior to the
                   Closing Date. As of the Closing, the employment of all of the Transferred
                   Employees shall be terminated by Sellers; provided, however, Sellers shall be
                   permitted to retain such employees as they deem reasonably necessary to
                   administer or otherwise wind-down the Bankruptcy Case.

        (b)        Except as set forth in Section 1.3(d) above, Sellers will pay, in the ordinary course
                   of business payroll practices, all obligations owed to the Transferred Employees
                   through the day prior to the Closing Date for salary, wage, bonus, paid time off,
                   benefits, overtime, and other compensation or other amounts payable to or with
                   respect to Transferred Employees. Notwithstanding the inclusion of any payroll
                   taxes in the Assumed Liabilities, Seller shall withhold and remit all applicable
                   payroll taxes as required by law on or prior to the Closing Date with respect to all
                   employees of Sellers as of such date to the extent such payments are due on or
                   before the Closing Date. Sellers will be solely liable for all workers’ compensation
                   claims made by any of the Transferred Employees based on events or
                   circumstances first occurring before the Closing Date.

        (c)        Beginning at 12:01 a.m. on the Closing Date, Buyer will provide employee benefit
                   coverage for all Transferred Employees under new or existing plans sponsored by
                   Buyer. Purchaser will provide credit under its new or existing plans for all
                   Transferred Employees’ compensated time-off that is due from Sellers as of the
                   Closing Date. Except for such compensated time-off, Sellers will remain solely
                   liable, and Buyer will not assume or otherwise have any Liabilities for, any
                   contributions or benefits due with respect to any period prior to the Closing Date
                   under any of Sellers’ employee benefit plans.

        (d)        Sellers shall retain the liability for vacation time, sick leave, personal leave and
                   other compensated time off accrued as of the Closing by Cadillac Ranch
                   Employees who are not Transferred Employees.

        Section 9.17 Stock Sale. Notwithstanding any provisions of this Agreement to the
contrary, if Buyer so elects in a written notice to Sellers, Sellers shall, prior to the Closing Date,
transfer and assign all or a portion of the Acquired Assets to one or more newly formed direct or
indirect Subsidiaries of Sellers (“Newco” or “Newcos”) in exchange for all issued and
outstanding stock of Newco (“Newco Stock”), provided that Sellers determine in their
reasonable discretion that such actions contemplated by this Section 9.17 would not result in any
material impact or cost on the Sellers, their bankruptcy estates or their respective stakeholders. If
Buyer elects, in accordance with the terms of the first sentence of this Section 9.17, to cause
Sellers to transfer any Acquired Assets to one or more Newcos, at the Closing, Sellers shall sell,
transfer, and assign all of the Newco Stock to Buyer in full satisfaction of the obligations of
Sellers to sell, transfer, and Assign the Acquired Assets conveyed to the Newcos that are to be

12226612v6                                       43
4817-3322-0275.5



12226612v6
 Case 19-43756       Doc 196     Filed 02/12/20 Entered 02/12/20 18:29:23            Desc Main
                                 Document      Page 48 of 96




sold to Buyer in accordance with this Agreement (in each case free and clear of any and all liens
(as defined in Section 101(37) of the Bankruptcy Code), claims (as defined in Section 101(5) of
the Bankruptcy Code, including, without limitation, claims for successor liability under any
theory of Law or equity), interests, or Liens, in each case pursuant to Section 363(f) of the
Bankruptcy Code, whether arising prior to or subsequent to the Petition Date). If Buyer elects to
cause Sellers to cause all or a portion of the Acquired Assets to be transferred to the Newcos in
accordance with the first sentence of this Section 9.18, Buyer and Sellers shall enter into such
amendments to this Agreement as shall be necessary to effectuate the sale of Newco Stock to
Buyer and all Newco Stock held by Sellers shall be deemed to constitute a part of the Acquired
Assets. Buyer shall indemnify and hold Sellers and their bankruptcy estates harmless from (i) any
additional Transfer Taxes, or sale or use taxes arising out of any transfer or assignment of
Acquired Assets to the Newcos and (ii) the excess of (A) any income, gains, profits or similar
Taxes arising out of or related to any transfer, assignment or contribution of Acquired Assets to
the Newcos plus (B) any income, gains profits or similar Taxes (including any additional Taxes
Sellers are required to pay resulting from the Internal Revenue Service’s denial of any loss
claimed by Sellers upon the contribution of Acquired Assets to the Newcos or upon a sale of the
Newco Stock) arising out of or related to the sale of Newco Stock to Buyer over the amount of
such Taxes that would be payable if Buyer acquired the Acquired Assets (and assumed liabilities)
directly from Seller. In the event of a sale of Newco Stock to Buyer, the Total Consideration
allocable to the Acquired Assets and liabilities assumed by Buyer in accordance with Section 2.7
shall be allocated among the Acquired Assets held by the Newcos that are acquired hereunder.
The Buyer shall reimburse Sellers for all costs and expenses (including any actual, necessary and
reasonable legal fees and expenses) associated with the transactions contemplated by this Section
9.17

                               ARTICLE X.         DEFINITIONS

As used in this Agreement, the following terms have the following meanings:

“Accounts Receivable” has the meanings set forth in Section 1.2(bc).

“Acquired Assets” has the meaning set forth in Section 1.1.

“Acquired Contracts” has the meaning set forth in Section 1.1(g).

“Acquired Deposits” has the meaning set forth in Section 1.1(f).

“Affiliate” means, with respect to any Person, any other Person directly or indirectly controlling,
controlled by or under direct or indirect common control with such Person.

“Agreement” has the meaning set forth in the Preamble.

“Allocation Adjustment Notice” has the meaning set forth in Section 2.7.



12226612v6                                  44
4817-3322-0275.5



12226612v6
 Case 19-43756       Doc 196     Filed 02/12/20 Entered 02/12/20 18:29:23            Desc Main
                                 Document      Page 49 of 96




“Alternative Transaction” means any transaction or series of transactions (regardless of the
form thereof) involving a sale of all or any substantial portion of the Acquired Assets by Sellers,
or any one or more of them, to a purchaser or purchasers other than Buyer; provided, that such
transaction is undertaken pursuant to Section 363 of the Bankruptcy Code.

“Ancillary Agreements” means the Confidentiality Agreement, any bill of sale, assignment or
assumption agreement, transition services agreement, management services agreement or other
related agreements by and between Sellers and Buyer effecting or evidencing the transactions
contemplated under this Agreement.

“Approval Hearing” has the meaning set forth in Section 5.4(b)(i)(A).

“Assignment Order” means an order of the Bankruptcy Court pursuant to Sections 105 and 365
of the Bankruptcy Code, which order will (i) authorize the assumption by Sellers and assignment
to Buyer of the Acquired Contracts, (ii) establish the Cure Costs relating to the Acquired
Contracts, and (iii) provide that Buyer has demonstrated adequate assurance of future
performance under the Acquired Contracts.

“Assumed Liabilities” has the meaning set forth in Section 1.3.

“Auction” has the meaning set forth in Section 5.4(b).Avoidance Actions” shall mean all claims
and causes of action arising under Sections 502, 510, 541, 544, 545, 547, 548, 549, 550 and 553
of the Bankruptcy Code, or under related state or federal statutes and common law, including
fraudulent transfer laws, or under applicable non-bankruptcy law arising out of the same set of
facts, and the net proceeds from any of the foregoing.

“Backup Bid” has the meaning set forth in Section 5.4(b)(i)(C).

“Backup Bidder” has the meaning set forth in Section 5.4(b)(i)(C).

“Balance Sheet” has the meaning set forth in Section 4.1(r).

“Bankruptcy Code” has the meaning set forth in the Recitals.

“Bankruptcy Court” has the meaning set forth in the Recitals.

“Bid Procedures” means the Bid Procedures in substantially the form attached to this
Agreement as Exhibit A.

 “Bidding Procedures” hasmeans the meaning set forth in Section 5.4(b)(i).“Bidding
Procedures Motion” has the meaning set forth in Section 5.4(b)(i).adopted pursuant to the
Bidding Procedures Order.

“Bidding Procedures Order” has the meaning set forth in Section 5.4(b)(i). “Bidding
Procedures Order” means the “ORDER PURSUANT TO 11 USC §§ 105(a), 363 AND 365 (I)

12226612v6                                  45
4817-3322-0275.5



12226612v6
 Case 19-43756       Doc 196     Filed 02/12/20 Entered 02/12/20 18:29:23            Desc Main
                                 Document      Page 50 of 96




APPROVING AUCTION AND BID PROCEDURES; (II) APPROVING BREAK-UP FEE,
EXPENSE REIMBURSEMENT AND OTHER BUYER PROTECTIONS; AND (III)
GRANTING RELATED RELIEF” adopted by the Bankruptcy Court on January 24, 2020.

“Breakup Fee” has the meaning set forth in Section 5.4(b)(i)(B).

“Business” has the meaning set forth in the Recitals.

“Business Day” means any day other than Saturday, Sunday and any day that is a federal legal
holiday.

“Buyer” has the meaning set forth in the Preamble.

“Buyer’s Notice” has the meaning set forth in Section 2.3(b).

“Cadillac Ranch Business” has the meaning set forth in the Recitals.

“Chapter 11 Cases” has the meaning set forth in the Recitals.

“Closing” has the meaning set forth in Section 3.1.

“Closing Date” has the meaning set forth in Section 3.1.

“COBRA” means Part 6 of Subtitle B of Title I of ERISA.

“Code” means the Internal Revenue Code of 1986, as amended.

“Confidentiality Agreement” means the confidentiality agreement Buyer executed in
conjunction with its review of Sellers’ records.

“Contract” means any contract, agreement, lease or sublease, license or sublicense, instrument,
indenture, commitment or undertaking, whether in written form or otherwise.

“Corporate Level” means, as applicable, any assets, properties, expenses, costs, commitments,
Contracts, obligations, liabilities or other operational activities or items conducted or owned by
Sellers primarily for the collective benefit of all restaurant locations and their employees,
including, but not limited to, all Sellers’ Employee Benefit Plans, if any, and all liabilities and
obligations of Sellers thereunder.

“Cure Costs” has the meaning set forth in Section 1.3(a).

“Current Employees” means all employees of Sellers employed immediately prior to the
discharge of employees required by the closing of the Transactions, whether active or not
(including those on short-term disability, leave of absence, paid or unpaid, or long-term
disability).

12226612v6                                  46
4817-3322-0275.5



12226612v6
 Case 19-43756       Doc 196     Filed 02/12/20 Entered 02/12/20 18:29:23          Desc Main
                                 Document      Page 51 of 96




“Deposit” has the meaning set forth in Section 2.2(a).

“Designation Cost Overage” has the meaning set forth in Section 1.6(b).

“Designation Notice” has the meaning set forth in Section 1.6(c).

“Designation Rights Asset” has the meaning set forth in Section 1.6(b).

“Designation Rights Period” has the meaning set forth in Section 1.1.

“Employee Benefit Plans” means (i) all employee benefit plans as defined in section 3(3) of
ERISA; (ii) all compensation, pay, severance pay, salary continuation, bonus, incentive, stock
option, retirement, pension, profit sharing or deferred compensation plans, Contracts, programs,
funds or arrangements of any kind; and (iii) all other employee benefit plans, programs, funds or
arrangements (whether written or oral, qualified or nonqualified, funded or unfunded, foreign or
domestic, currently effective or terminated, and whether or not subject to ERISA) and any trust,
escrow or similar agreement related thereto, whether or not funded.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“Escrow Agent” means Wilmington Trust, N.A.

“Excluded Assets” has the meaning set forth in Section 1.2.

“Excluded Contracts” means any Contract to which a Seller is a party that is not an Acquired
Contract.

“Excluded Liabilities” has the meaning set forth in Section 1.4.

“Execution Date” has the meaning set forth in the Preamble.

“Final Purchase Price” has the meaning set forth in Section 2.1.

“Financial Statements” has the meaning set forth in Section 4.1(r).

“Government” means any agency, division, subdivision or governmental or regulatory authority,
or any adjudicatory body thereof, of the United States or any state or territory thereof.

“Governmental Authority” means any federal, state, local, municipal, foreign, supranational or
other governmental or quasi-governmental authority of any nature (including any governmental
agency, branch, bureau, commission, department, official or entity and any court or other
tribunal), or any administrative, executive, judicial, legislative, police, regulatory or Taxing
Authority, or arbitral body.

“Granite City Business” has the meaning set forth in the Recitals.

12226612v6                                 47
4817-3322-0275.5



12226612v6
 Case 19-43756       Doc 196      Filed 02/12/20 Entered 02/12/20 18:29:23            Desc Main
                                  Document      Page 52 of 96




“Improvements” means all leasehold improvements located, placed, constructed or installed on
or under any parcel of Leased Real Property, including all utilities, fire protection, security,
surveillance, telecommunications, computer, wiring, cable, heat, exhaust, ventilation, air
conditioning, electrical, mechanical, plumbing and refrigeration systems, facilities, lines,
installations and conduits.

“Incremental Bid Amount” has the meaning set forth in Section 5.4(b)(i)(A).

“Intellectual Property Rights” means all of Sellers’ intellectual property, including: (i) patents,
patent applications and patent rights; (ii) trademarks (registered and at common law), trademark
registrations and applications, trade names, logos, trade dress, brand names, service marks
(registered and at common law), service mark registrations and applications, websites, domain
names and other indicia of source and all goodwill associated therewith (subject to those
restrictions under the Franchise Agreements); (iii) works of authorship, copyrights, copyright
registrations and applications for registration, and moral rights; (iv) know-how, trade secrets,
customer lists, proprietary information, proprietary processes and formulae, databases and data
collections; (v) all source and object code, software, algorithms, architecture, structure, display
screens, layouts, inventions, development tools; (vi) all documentation and media constituting,
describing or relating to the above, including manuals, memoranda and records; and (vii)
Recipes; (viii) social media accounts as well as all content, graphics, literary, audiovisual and
artistic works displayed on the Domain Names websites and social media sites and all copyrights
and waivers of moral rights therein, including the right to sue and collect for past infringement of
copyrights; and (ix) all other intellectual property rights related to the Cadillac Ranch Business.

“Inventory” means all supplies, goods, finished goods, materials, raw materials, work in
process, perishable inventory and stock in trade owned by any Seller, whether or not prepaid, and
wherever located, held or owned, including all fresh and frozen foodstuffs, alcoholic beverages,
non-alcoholic beverages, disposable paper goods (such as napkins and paper towels), silverware,
plates and dining ware, cups, glassware, mugs, cooking utensils, packaging materials, ingredients
soaps and detergents, condiments, retail merchandise, replacement and spare parts and fuels and
other similar items.

“Law” means any law, statute, regulation, rule, code, constitution, ordinance, treaty, rule of
common law, or Order of, administered or enforced by or on behalf of, any Governmental
Authority.

“Leased Real Property” has the meaning set forth in Section 1.1(a).

“Leasehold Improvements” means those fixtures, structures and other improvements located on
any Leased Real Property used in the operation of Sellers’ business.

“Lien” means, with respect to any property or asset, any mortgage, deed of trust, lien (statutory
or otherwise), hypothecation, pledge, security interest, claim, encumbrance, restriction, charge,
instrument, preference, priority, option, or right of first refusal, of any kind or nature, whether
secured or unsecured, choate or inchoate, filed or unfiled, scheduled or unscheduled, recorded or
12226612v6                                   48
4817-3322-0275.5



12226612v6
 Case 19-43756       Doc 196     Filed 02/12/20 Entered 02/12/20 18:29:23          Desc Main
                                 Document      Page 53 of 96




unrecorded, contingent or non-contingent, material or non-material, known or unknown
(including real property, tangible property and intangible property and including any “Lien” as
defined in the Bankruptcy Code).

“Liquor Licenses” has the meaning set forth in Section 4.1(k).

“Outside Date” means the date that is one hundred twenty (120) days following the Execution
Date.

“Owned Real Property” has the meaning set forth in Section 1.1(a).

“Permits” has the meaning set forth in Section 1.1(h).

“Permitted Liens” means (i) Liens granted by Buyer at or after the Closing in connection with
any financing of Buyer related to the purchase of the Acquired Assets pursuant to this Agreement
(but not including Liens related to any Leased Real Propety); (ii) non-monetary Liens that do not
materially interfere with the ability of Buyer to own and operate the Acquired Assets in
substantially the manner as operated immediately prior to the execution of this Agreement; (iii)
Liens that arise under zoning, building codes, land use and other similar laws, none of which
would materially interfere with the ownership or operation by Buyer of any of the Acquired
Assets following the Closing in substantially the manner as owned and operated immediately
prior to the execution of this Agreement; (iv) Liens for Taxes not yet due and payable in respect
of Acquired Assets; and (v) with respect to leased or licensed property, the terms and conditions
of the lease or license applicable thereto.

“Person” means any individual, corporation, partnership, limited liability company, joint
venture, association, joint-stock company, trust, unincorporated organization or Government.

“Petition” means that petition that commenced the Chapter 11 Cases.

“Petition Date” has the meaning set forth in the Recitals.

“Prepaid Expenses” has the meaning set forth in Section 1.1(e).

“Prevailing Bid” has the meaning set forth in Section 5.4(b)(i)(A).

“Price Adjustment Costs” has the meaning set forth in Section 2.3(b).

“Property Costs” has the meaning set forth in Section 2.3(a)(iii),

“Property Tax Costs” has the meaning set forth in Section 2.3(a)(iii).

“Property Taxes” means all real estate and personal property Taxes, and other related
assessments and fees, arising from the Acquired Assets.

“Qualified Bidder” has the meaning set forth in Section 5.4(b)(i)(A).
12226612v6                               49
4817-3322-0275.5



12226612v6
 Case 19-43756       Doc 196     Filed 02/12/20 Entered 02/12/20 18:29:23           Desc Main
                                 Document      Page 54 of 96




“Real Property Lease” means any lease arrangement or agreement for the Leased Real Property
identified and included in the Acquired Contracts.

“Rebates” has the meaning set forth in Section 1.2(cd).

“Recipes” means all of Sellers’ recipes, methods, procedures, cooking/preparation/mixing
publications, guidelines or standards, knowhow, ingredient lists, menus, price lists, nutritional,
health or dietary information, publications or disclosures, and promotional or informational
materials, in each case whether related to food, beverages (whether alcoholic or non-alcoholic),
or otherwise (in each case, written or oral or in any other form whatsoever).

“Records” means the books, records, information, ledgers, files, invoices, documents, work
papers, correspondence, lists (including customer lists, supplier lists and mailing lists), plans
(whether written, electronic or in any other medium), drawings, designs, specifications, creative
materials, advertising and promotional materials, marketing plans, studies, reports, data and
similar materials related to the Cadillac Ranch Business.

“Rejected Contracts” has the meaning set forth in Section 1.5(a).

“Related Person” means, with respect to any Person, all present directors, officers, members,
managers, stockholders, employees, controlling persons, agents, professionals, attorneys,
accountants, lenders, investment bankers or representatives of any such Person.

“Rent Costs” has the meaning set forth in Section 2.3(a)(ii).

“Sale Order” means an order of the Bankruptcy Court approving the sale and transfer of the
Acquired Assets and Assumed Liabilities to Buyer pursuant to Sections 105 and 363 of the
Bankruptcy Code, which order will include: (i) authorization of the assumption by Sellers and
assignment to Buyer of the Acquired Contracts; (ii) terms and conditions consistent with the
terms and conditions of this Agreement; and (iii) such other terms and conditions acceptable to
Sellers and Buyer.

“Seller” and “Sellers” have the meaning set forth in the Preamble.

“Store Cash” has the meaning set forth in Section 2.3(a)(i).

“Tax Return” means any report, return, information return, filing or other information,
including any schedules, exhibits or attachments thereto, and any amendments to any of the
foregoing required to be filed or maintained in connection with the calculation, determination,
assessment or collection of any Taxes (including estimated Taxes).

“Taxes” means all taxes, however denominated, including any interest, penalties or additions to
tax that may become payable in respect thereof, imposed by any Government, whether payable
by reason of contract, assumption, transferee liability, operation of law or Treasury Regulation
Section 1.1502-6(a) (or any predecessor or successor thereof or any analogous or similar
12226612v6                                  50
4817-3322-0275.5



12226612v6
 Case 19-43756       Doc 196     Filed 02/12/20 Entered 02/12/20 18:29:23          Desc Main
                                 Document      Page 55 of 96




provision under state, local or foreign law), which taxes will include all income taxes, payroll
and employee withholding, unemployment insurance, social security (or similar), sales and use,
excise, franchise, gross receipts, occupation, real and personal property, stamp, transfer,
workmen’s compensation, customs duties, registration, documentary, value added, alternative or
add-on minimum, estimated, environmental (including taxes under Section 59A of the Code) and
other assessments or obligations of the same or a similar nature, whether arising before, on or
after the Closing Date.

“Total Consideration” has the meaning set forth in Section 2.1.

“Transaction Taxes” has the meaning set forth in Section 2.6.

“Transactions” has the meaning set forth in the Recitals.

“Transition Services Agreement” means a transition services agreement in a form acceptable to
Buyer and Sellers, which requires Sellers to provide certain services requested by Buyer during a
transition period in exchange for Buyer’s direct payment of costs associated therewith (or the
reimbursement by Buyer of Seller’s direct costs associated therewith) and ensuring that all
administrative expenses of Sellers created by virtue of providing such transition services are
paid.

“Unadjusted Purchase Price” has the meaning set forth in Section 2.1.

“Utility Deposits” means all utility deposits paid by Sellers prior to the Closing Date and all
rights to the refund of all or any portion thereof.

                                   [Signature Pages Follow]




12226612v6                                 51
4817-3322-0275.5



12226612v6
 Case 19-43756   Doc 196   Filed 02/12/20 Entered 02/12/20 18:29:23      Desc Main
                           Document      Page 56 of 96




IN WITNESS WHEREOF, the parties have caused this Asset Purchase Agreement to be
executed as of the Execution Date.

                                     BUYER:

                                     KRG Granite Acquisition, LLCLandry’s KCRG,
                                     LLC


                                     By:
                                     Name:
                                     Title:



                                     SELLERS:

                                     Granite City Food & Brewery Ltd.


                                     By:
                                           Richard H. Lynch, President


                                      Granite City – Arkansas, Inc.


                                     By:
                                           Richard H. Lynch, President

                                      Granite City – Orland Park, Inc.


                                     By:
                                           Richard H. Lynch, President

                                      Granite City – Creve Coeur, Inc.


                                     By:
                                           Richard H. Lynch, President




                    [Signature Page - Asset Purchase Agreement]
Case 19-43756   Doc 196   Filed 02/12/20 Entered 02/12/20 18:29:23      Desc Main
                          Document      Page 57 of 96




                                    Granite City – Rockford, Inc.


                                    By:
                                          Richard H. Lynch, President

                                     Granite City – Peoria, Inc.


                                    By:
                                          Richard H. Lynch, President

                                     Granite City of Indiana, Inc.


                                    By:
                                          Richard H. Lynch, President

                                    Granite City of Ohio, Inc.

                                    By:
                                          Richard H. Lynch, President

                                    Granite City Restaurant Operations, Inc.


                                    By:
                                          Richard H. Lynch, President

                                    Granite City of Kansas, Ltd.


                                    By:
                                          Richard H. Lynch, President

                                    Granite City of Maryland, Inc.

                                    By:
                                          Richard H. Lynch, President




                   [Signature Page - Asset Purchase Agreement]
 Case 19-43756         Doc 196   Filed 02/12/20 Entered 02/12/20 18:29:23   Desc Main
                                 Document      Page 58 of 96


                                         Exhibit A

                                      Bid Procedures

Please see attached.

                                       [RESERVED]




12226612v6
4817-332-0275.5
12226612v6
    Case 19-43756          Doc 196       Filed 02/12/20 Entered 02/12/20 18:29:23                    Desc Main
                                         Document      Page 59 of 96


                               UNITED STATES BANKRUPTCY COURT

                     FOR THE DISTRICT OF MINNESOTA
______________________________________________________________________________

In re:                                                                           Joint Administration Pending

Granite City Food & Brewery Ltd., et al.1                                        Case No. ________________

                  Debtors.                            Chapter 11 Cases
______________________________________________________________________________

                              BID PROCEDURES
______________________________________________________________________________

                                                BACKGROUND

       Granite City Food & Brewery Ltd. (“Granite City”) and certain of its subsidiaries
(“Debtors” or together “Granite City”) are debtors-in possession in Chapter 11 cases presently
pending in the United States District Court for the District of Minnesota (the “Bankruptcy
Court”). Prior to filing their petitions for relief, Granite City and the Debtors entered into the
following stalking horse asset purchase agreement to sell substantially all of the Debtors’
operating assets:

      
      An Asset Purchase Agreement (the “APA”) with [______________] or an affiliated
      purchaser to be named (the “Proposed Purchaser”) for the purchase and sale of:
                 o The Debtors’ Cadillac Ranch restaurant properties, consisting of four
                     Cadillac Ranch restaurants and all real and personal property of the
                     Debtors exclusively attributable to operating such restaurants (the
                     “Cadillac Ranch Assets”); and
                 o The Debtors’ Granite City restaurant properties, consisting of
                     ____________ Granite City restaurants and all real and personal property
                     of the Debtors exclusively attributable to operating such restaurants and a
                     brewery in Ellsworth, Iowa (together the “Granite City Assets”).
The Cadillac Ranch Assets and Granite City Assets are together referred to as the “Assets”.

       The purchase and sale transactions contemplated under the APA are conditioned upon the
Debtors’ ability to sell the Assets free and clear of all liens, claims, interests and encumbrances,
except for liabilities expressly assumed, as contemplated under Section 363 of the United States
Bankruptcy Code (the “Bankruptcy Code”). The purchase and sale transactions contemplated
under the APA are subject to any higher and better offers that may be submitted in accordance
with these Bid Procedures.


1
    The Debtors in these Chapter 11 cases are the following: Granite City Food & Brewery Ltd. (Case No. _____),
    Granite City Restaurant Operations, Inc. (Case No. ______), Granite City of Indiana, Inc. (Case No. ______),
    Granite City of Kansas Ltd. (Case No. _______), Granite City of Maryland, Inc. (Case No. ________).
12226612v6
4817-332-0275.5
12226612v6
 Case 19-43756           Doc 196     Filed 02/12/20 Entered 02/12/20 18:29:23            Desc Main
                                     Document      Page 60 of 96




                                             KEY DATES

           The key dates for the sale process are as follows:


                      Date and Time                                        Event

__________, 20__ at ____ _.m. CDT                                Bid Procedures Hearing
       ___, 2020 at 5:00 p.m. CDT                                Due Date for Bids and Deposits
      ____, 2020 at 9:00 a.m. CDT                                Auction
        __, 2020 at ____ _.m. CDT                                Sale Hearing

                                   BID AND SALE PROCEDURES

        Set forth below are the bidding and sale procedures (the “Bid Procedures”) to be
employed with respect to any proposed sales of the Cadillac Ranch Assets and/or the Granite
City Assets (each a “Proposed Sale” and together the “Proposed Sales”). The Debtors will seek
entry of an Order from the Bankruptcy Court (the “Bid Procedures Order”) as follows:

    (i)       authorizing and approving the Debtors’ sale of the Assets to the Proposed Purchaser
              upon the terms and conditions set forth in the APA, but subject to any higher or better
              offers submitted in accordance with these Bid Procedures;

    (ii)      approving stalking horse bid protections for the Proposed Purchaser; and

    (iii)     approving the Proposed Sale of the Assets to the Proposed Purchaser or to one or
              more Qualified Bidders (as defined below) that are determined to have made the
              highest or best offer for the Assets, as a whole or in parts (the “Sale Transaction”).

Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them
in the APA.

                             THE ASSET PURCHASE AGREEMENTS

The Stalking Horse APA

        On December ___, 2019, the Debtors entered into the APA with the Proposed Purchaser.
Pursuant to the APA, the Proposed Purchaser, to the maximum extent permitted under Section
363 of the Bankruptcy Code, proposes to acquire free and clear of all liens, claims and
encumbrances the Assets, including, but not limited to, the Debtors accounts receivable,
inventory, leases, trade names, trademarks, copyrights, and other intellectual property and license
rights owned by the Debtors, as more fully set forth in Section 1.1 of the APA (the “Acquired
Assets”), but excluding those assets expressly identified as Excluded Assets under the terms of
the APA.

                                      THE BIDDING PROCESS

12226612v6
4817-3322-0275.5
12226612v6
 Case 19-43756          Doc 196     Filed 02/12/20 Entered 02/12/20 18:29:23         Desc Main
                                    Document      Page 61 of 96




        1.     The Consultation Committee. The receipt, evaluation and approval of bids shall
be conducted under the supervision of a committee consisting of one representative from each of
the following interested parties: (a) the Debtors; (b) the Debtors’ investment bankers Duff &
Phelps Securities, LLC; (c) Citizens Bank, N.A. (“Citizens”); (d) JMB Capital Partners Lending,
LLC (“JMB”); and (e) the Official Committee of Unsecured Creditors (“UCC”), assuming one
shall have been appointed (together the “Consultation Committee”).

       2.     The Bidding Process. The Consultation Committee is charged with overseeing
the bidding process in connection with the sale of the Debtors’ assets and shall do all of the
following:

               a.       Determine, in its sole discretion, whether any bid for the Assets is a
        Qualified Bid (as defined below);

              b.        Coordinate the efforts of the Potential Bidders (as defined below) in
        conducting their due diligence investigations;

                   c.   Receive and evaluate offers from Potential Bidders (as defined below);
        and

                   d.   Negotiate in good faith any offers to purchase the Assets

(together the “Bidding Process”).

        3.      Participation Requirements. Any person that wishes to participate in the Bidding
Process must be a Potential Bidder (as defined in Paragraph 4 below). Neither the Consultation
Committee members nor their representatives shall be obligated to furnish information of any
kind whatsoever to any person that is not a Potential Bidder. The Consultation Committee and
their professionals shall use commercially reasonable efforts to provide all Potential Bidders with
substantially similar access and information. Any person that wishes to conduct due diligence
and participate in the Bidding Process must first deliver to the Debtors (with copies to other
members of the Consultation Committee) all of the following:

            a. An executed confidentiality agreement in form and substance to be provided by
    the Debtors on behalf of the Consultation Committee, and which confidentiality agreement is
    at least as restrictive in all material respects as the confidentiality agreement entered into
    between the Debtors and the Proposed Purchaser.

           b. The most current audited (if in existence) and latest unaudited financial
    statements, and/or such other form of financial disclosure or evidence of the ability to
    consummate the Sale Transaction (the “Financials”) of the Potential Bidder or, if the
    Potential Bidder has been formed specifically to enter into a sale transaction, the same
    information from the Potential Bidder’s equity holder(s).




12226612v6
4817-3322-0275.5
12226612v6
 Case 19-43756          Doc 196     Filed 02/12/20 Entered 02/12/20 18:29:23           Desc Main
                                    Document      Page 62 of 96




           c. Such other and/or additional information as the Debtors, in their discretion, deem
    necessary or desirable to assist in determining whether the Potential Bidder has the financial
    wherewithal to perform a contemplated sale transaction.

       4.      Definition of Potential Bidder. A “Potential Bidder” is a person that delivers the
documents described in Paragraphs 3a through 3c above and that the Consultation Committee
determines is reasonably likely (based on the information set forth in the Financials, experience,
and other information the Consultation Committee deems relevant) to submit a bona fide offer
and to be able to consummate the Sale Transaction, if selected as a Successful Bidder or
Back-Up Bidder (as such terms are defined below).

        5.     Due Diligence. The Debtors may afford any Potential Bidder the opportunity to
conduct reasonable due diligence, including by gaining access to the due diligence data room
created by the Debtors and their advisors to facilitate the evaluation of current and historical
information concerning the Debtors and their business operations. Neither the Debtors nor their
advisors shall be obligated to furnish any due diligence information (i) at any time to any person
other than a Potential Bidder; or (ii) after the Bid Deadline (as hereafter defined) to any Potential
Bidder.

       6.     Deadline for Submission of Bids. The deadline for a Potential Bidder to submit
one or more bids for the Assets, in whole or in part, shall be January 8, 2020 at 5:00 p.m.
(prevailing Central Time) (the “Bid Deadline”). Any Potential Bidder who fails to submit a bid
so as to be received by the parties listed below in advance of the Bid Deadline shall not be
deemed a Qualified Bidder.

        7.     Manner of Submission of Bids. Prior to the Bid Deadline, a Potential Bidder that
desires to make a bid shall deliver written copies of its bid in writing and executed by an
individual authorized to bind the Potential Bidder. Each bid shall be served by courier, facsimile,
email, or as otherwise specified by the Debtors (as representative for the Consultation Parties) to
the following: (i) Duff & Phelps, LLC, 10100 Santa Monica Blvd., Suite 1100, Los Angeles,
California 90067 (Attn: Brian J. Cullen; Brian.Cullen@duffandphelps.com; Darren Gange,
Darren.Gange@duffandphelps.com; Matthew Gates; Matthew.Gates@duffandphelps.com,
financial advisors to the Debtors); (ii) Briggs & Morgan P.A., 2200 IDS Center, 80 South Eighth
Street, Minneapolis, Minnesota 55402 (Attn: James M. Jorissen, Esq.; jjorissen@briggs.com;
Brett D. Anderson, Esq. banderson@briggs.com; and Karl Johnson, Esq.; kjohnson@briggs.com,
counsel to Debtors); (iii) Blank Rome LLP, 444 West Lake Street, Suite 1650, Chicago, Illinois
606056 (Attn: Kenneth Ottaviano, Esq.; kottaviano@BlankRome.com; Paige Barr Tinkham,
Esq., ptinkham@BlankRome.com, counsel to Citizens Bank, N.A.); (iv) Arent Fox LLP, 1301
Avenue of the Americas, Floor 42, New York, New Nork 10019 (Attn: Robert M. Hirsh, Esq.,
robert.hirsh@arentfox.com; Jordana Renert, Esq., jordana.renert@arentfox.com; Dennis
Henderson, Esq., dennis.henderson@arentfox.com, counsel to JMB Capital Partners Lending,
LLC; and (v) one or more representatives of the UCC should one be constituted.

       8.          Bid Requirements. All bids must include the following items (the “Required Bid
Materials”):

12226612v6
4817-3322-0275.5
12226612v6
 Case 19-43756         Doc 196     Filed 02/12/20 Entered 02/12/20 18:29:23            Desc Main
                                   Document      Page 63 of 96




        An executed copy of a purchase agreement and any ancillary agreements pursuant to
         which the Potential Bidder proposes to acquire the Assets or, alternatively, a subset of the
         Assets consisting of either the Cadillac Ranch Assets or the Granite City Assets.

        The purchase agreement shall be derived from the form approved by the Consultation
         Committee that formed the baseline for the stalking horse bid, modified to incorporate the
         Potential Bidder’s offer, and shall include a commitment to close by a date no later than
         thirty (30) days following the approval of the sale by the Bankruptcy Court.

        A written acknowledgement by the Potential Bidder that it agrees to all of the terms for
         sale set forth in these Bid Procedures.

        A Potential Bidder may bid on all of the Assets, or may submit a bid for the Cadillac
         Ranch Assets alone or the Granite City Assets alone, as follows.

              o All Asset Bids. With respect to a bid to acquire all of the Assets, a proposed
                purchase price, in cash, which is determined by the Consultation Committee (after
                consultation with their professionals and advisors) to be equal to or greater than
                the sum of (i) the purchase price set forth in the Stalking Horse APA, (ii) the
                Expense Reimbursement, (iii) the Break-Up Fee; and (iv) $100,000 (the sum of (i)
                through (iv) the “Initial Increment Amount”).

              o Cadillac Ranch Bids. With respect to a bid to acquire only the Cadillac Ranch
                Assets, a proposed purchase price, in cash.

              o Granite City Bids. With respect to a bid to acquire only the Granite City Assets,
                a proposed purchase price, in cash.

              o In the event the Consultation Committee determines that separate bids for the
                Cadillac Ranch Assets and Granite City Assets together represent the highest and
                best value, the Consultation Committee may select such bids over a competing
                all-Assets bid, in which event the Expense Reimbursement and Break-Up Fee are
                to be ratably assessed based on the purchase prices associated with the bids.

        A good faith deposit (the “Deposit”) equal to: (a)10% of the Initial Bid Increment
         Amount with respect to bids for all of the Assets; and (b) 10% of the proposed cash
         purchase price plus 50% of the Break-Up Fee and the Expense Reimbursement with
         respect to bids for only part of the Assets.

        Evidence or a statement indicating that the bidder has obtained due and appropriate
         authorization and approval from its Board of Directors (or comparable governing body)
         with respect to the submission and consummation of its bid and acceptance of the terms
         of sale in these Bid Procedures, or a representation that no such authorization or approval
         is required and that any and all consents required in connection with the submission and
         consummation of the bid have been obtained and that no other consents are required.
12226612v6
4817-3322-0275.5
12226612v6
 Case 19-43756         Doc 196     Filed 02/12/20 Entered 02/12/20 18:29:23            Desc Main
                                   Document      Page 64 of 96




        Evidence of sufficient cash on hand or written evidence of a commitment for financing or
         other evidence of financial wherewithal and the ability to consummate a sale transaction
         satisfactory to the Consultation Committee, together with contact information for any
         financing sources.

        A redline comparison of the bidder’s proposed purchase agreement against the Stalking
         Horse Purchase Agreement.

        A preliminary list of the Debtors’ executory contracts and unexpired leases with respect
         to which the bidder seeks assignment from the Debtors.

        A written disclosure of the identity of each entity that will be bidding or otherwise
         participating in connection with such bid, and the complete terms of any such
         participation (including copies of any co-investor agreements, side letters and other
         similar documents).

        Such other information as may be reasonably requested by the Consultation Committee or
         the Debtors.

In addition to the foregoing, all bids must

        be on terms that are not materially more burdensome or conditional than the terms of the
         Stalking Horse APA;

        not be conditioned on obtaining financing or the outcome of any due diligence by the
         bidder; and

        not call for payment to the bidder of a break-up fee, expense reimbursement or any other
         similar type of payment.

        9.     Qualified Bids. A bid received from a Potential Bidder that includes all of the
Required Bid Materials and satisfies all of the other criteria outlined in Section 8 above
constitutes a “Qualified Bid.” A Potential Bidder that submits a Qualified Bid (a “Qualified
Bidder”) shall be entitled to participate in the Auction. The Consultation Committee shall have
the right but not the obligation to contact bidders to discuss or clarify the terms and to indicate
any terms which may need to be modified in order to conform the bid to a Qualified Bid or to
evaluate the bid.

       10.     The Proposed Purchaser and Credit Bids. For purposes of the Auction, should
one occur, the Proposed Purchaser is a Qualified Bidder, and the Proposed APA is a Qualified
Bid. Citizens and JMB shall also be permitted to submit credit bids for the Assets and, if any
such credit bid is submitted, the submitting party shall be deemed a Qualified Bidder and its bid
shall be a Qualified Bid, provided that with respect to any credit bid submitted by Citizens,
Citizens must include in its bid either (i) provisions for the satisfaction of any secured claims of
JMB that are senior to the secured claim that forms the basis of the credit bid (a “Senior Secured
12226612v6
4817-3322-0275.5
12226612v6
 Case 19-43756         Doc 196       Filed 02/12/20 Entered 02/12/20 18:29:23               Desc Main
                                     Document      Page 65 of 96




Claim”) or (ii) evidence that JMB has affirmatively consented to any other treatment of its Senior
Secured Claim. None of the Proposed Purchaser, JMB or Citizens shall be required to take any
further action in order to participate in the Auction, and if any of them submits what turns out to
be a Successful Bid (as defined below) or a “Back-Up Bid”, no further action will be required on
their part in order to be named a Successful Bidder (as defined below) or Back-Up Bidder at the
Sale Hearing (as defined below).

                                            THE AUCTION

        If a Qualified Bid for the Assets other than that submitted by the Proposed Purchaser has
been received by the Consultation Committee and/or that Qualified Bids for only the Cadillac
Ranch Assets and only the Granite City Assets considered together have a value equal to or
greater than the Initial Increment Amount, then the Consultation Committee will conduct an
auction (the “Auction”) commencing on January __, 2020 at 9:00 a.m. (prevailing Central Time).
The Consultation Committee shall notify all Qualified Bidders of the time and place of the
Auction. Only a Qualified Bidder who is designated as such by the Consultation Committee is
eligible to participate at the Auction.

       If no Qualified Bids as required in the foregoing paragraph are received, no Auction will
take place and the Debtors will request that the Bankruptcy Court approve the sale to the
Proposed Purchaser at the Sale Hearing.

         Sequence of the Auction. Bidding at the auction will proceed as follows:

       If the Consultation Committee receives one or more Qualified Bids (as determined by the
Consultation Committee and its professionals) to purchase the Assets, which Qualified Bid
includes the Initial Increment Amount, the Assets shall be offered at the Auction, in the
following sequence:

         1. Provided that the Consultation Committee shall have received separate, Qualified
            Bids (as determined by the Consultation Committee and its professionals) to
            purchase (i) only the Cadillac Ranch Assets, and (ii) only the Granite City Assets,
            then (iii) the Cadillac City Assets shall be separately offered for sale first, with
            bidding to begin with the highest Qualified Bidder and to continue thereafter with
            minimum bid increments of not less than $50,000, and then (iv) the Granite City
            Assets shall be separately offered for sale, with bidding to begin with the highest
            Qualified Bidder and to continue thereafter with minimum bid increments of not
            less than $50,000.

         2. After completion of the Granite City Assets portion of the Auction, or in the event
            that the Consultation Committee shall not have received separate, Qualified Bids
            (as determined by the Consultation Committee and its professionals) to purchase
            (i) only the Cadillac Ranch Assets, and (ii) only the Granite City Assets, the
            Assets shall be offered for sale as a package with bidding to begin with the highest
            Qualified Bidder and continue thereafter with minimum combined bid increments
            of not less than $50,000.



12226612v6
4817-3322-0275.5
12226612v6
 Case 19-43756          Doc 196     Filed 02/12/20 Entered 02/12/20 18:29:23             Desc Main
                                    Document      Page 66 of 96




    Rules Applicable to the Auction. The Consultation Committee may adopt rules for the
conduct of the Auction consistent with any applicable order of the Bankruptcy Court. Such rules
shall minimally specify as follows:

    1. All bids shall be made and received in one room on an open basis, with all other bidders
       entitled to be present for the presentation of all bids.

    2. The identity of each bidder (including its principals) shall be fully disclosed to all other
       bidders.

    3. All material terms of each Qualified Bid shall be disclosed to all other bidders for the
       same assets throughout the Auction.

    4. The Debtors shall arrange for a Court reporter to be present at and to prepare a transcript
       of the Auction.

    5. Unless otherwise agreed to by the Consultation Committee, bidders shall be limited to a
       one-hour period in which to respond to the previous bid submitted at the Auction, and if
       no responsive bid is presented during such one-hour period, the bidder who shall have
       failed to respond shall be precluded from further participation in the Auction.

    6. In the event no responsive bids are received in response to a bid, the Auction as it relates
       to the assets being sold, shall conclude.

    7. Upon conclusion of the bidding, the Auction shall be closed, and the Consultation
       Committee, after consultation with professionals, shall immediately:

              a. Review each Qualified Bid on the basis of financial and contractual terms and
                 other factors relevant to the sales process, including factors affecting the speed
                 and certainty of consummating a Proposed Sale.

              b. Identify the highest and best offer(s) for all-Assets, the Cadillac Ranch Assets and
                 the Granite City Assets and make a determination regarding which offer or
                 combination of offers will provide the greatest amount of net value to the Debtors
                 and the bankruptcy estates, and

              c. Advise the Qualified Bidders of such determinations.

    8. A Qualified Bidder or Bidders whose bid or bids are determined by the Consultation
       Committee to be highest or best for the Assets or, alternatively, for the Cadillac Ranch
       Assets only or the Granite City Assets only, shall, with respect to such assets, be deemed
       to be a “Successful Bidder.”

    9. The bidder or bidders whose bid or bids are determined by the Consultation Committee to
       be the next highest or best with respect to any of the foregoing asset classifications shall
       be designated “Back-Up Bidder(s)” and their bid or bids as “Back-Up Bid(s).”

12226612v6
4817-3322-0275.5
12226612v6
 Case 19-43756       Doc 196      Filed 02/12/20 Entered 02/12/20 18:29:23           Desc Main
                                  Document      Page 67 of 96




    10. Final Documents between the Debtors and any Successful Bidder(s) or Back-Up
        Bidder(s) will be executed on the same day as the Auction.

    11. In the event the Consultation Committee determines that separate bids for the Cadillac
        Ranch Assets and Granite City Assets together represent the highest and best value, the
        Consultation Committee may select such bids over a competing all-Assets bid, in which
        event the Expense Reimbursement and Break-Up Fee shall be ratably assessed against the
        purchase prices associated with the bids.

    12. If the final bid of the Proposed Purchaser does not succeed for the purchase of the Assets
        as a whole or for the purchase individually of the Cadillac Ranch Assets and/or the
        Granite City Assets, then the Break-Up Fee and the Expense Reimbursement shall be
        paid in accordance with the Stalking Horse APA and the Bid Procedures Order.

EACH BID SUBMITTED SHALL CONSTITUTE AN IRREVOCABLE OFFER AND BE
BINDING ON THE PREVAILING BIDDER AND THE BACK-UP BIDDER FROM THE
TIME THE BID IS SUBMITTED UNTIL THE ENTRY OF THE SALE APPROVAL ORDER
AND IF THE PREVAILING BID AND BACK-UP BID ARE APPROVED, AS THE CASE
MAY BE, AS TO THEM UNTIL THE EARLIER OF TWO (2) BUSINESS DAYS AFTER
THE SALE OF THE ASSETS HAS CLOSED OR, WITH RESPECT TO THE BACK-UP
BIDDER, THIRTY (30) DAYS AFTER THE SALE APPROVAL ORDER IS ENTERED.

                          ACCEPTANCE OF QUALIFIED OFFERS

        The Debtors may sell the Assets (or any applicable subset of the Assets) only if the
Bankruptcy Court authorizes the transaction by approving any Successful Bid(s) and Back-Up
Bid(s) after a hearing (the “Sale Hearing”). The Debtors’ presentation of a particular Successful
Bid(s) and Back-Up Bid(s) to the Bankruptcy Court for approval does not constitute acceptance
of the bid; the Debtors will be deemed to have accepted a bid only once it has been approved by
the Bankruptcy Court at or after the Sale Hearing.

                                        SALE HEARING

        The Sale Hearing shall be conducted by the Bankruptcy Court on _________________
__, 2020 at ____ _.m. (prevailing Central Time). During the Sale Hearing, the Debtors will seek
Bankruptcy Court approval of the Prevailing Bid(s) and Back-Up Bid(s). There will be no
further bidding at the hearing. In the event that a Successful Bidder(s) cannot consummate, or
refuses to consummate the sale because of such bidder or bidders’ breach or failure, the Debtors
will seek authorization to close with the Back-Up Bidder(s) based on the Back-Up Bid(s) without
further order of the Court.

                                       TERMS OF SALE

       Except to the extent provided in any executed purchase agreement related to the sale of
the Assets (or subset thereof), the sale of assets shall be on an “AS IS, WHERE IS, WITH ALL
12226612v6
4817-3322-0275.5
12226612v6
 Case 19-43756         Doc 196      Filed 02/12/20 Entered 02/12/20 18:29:23            Desc Main
                                    Document      Page 68 of 96




FAULTS” basis and without representations or warranties of any kind, nature or description by
the Debtors, the Consultation Committee, or their agents. By submitting a bid, each bidder is
deemed to acknowledge and agree to the foregoing.

       All of the Debtors right, title and interest in and to any of the acquired assets shall be sold
free and clear of all liens, claims, encumbrances and interests to the fullest extent permissible
under Section 363 of the Bankruptcy Code, provided, however, that all such liens, claims,
encumbrances and interests, if any, shall attach to the net proceeds (e.g., the gross proceeds
received from the sale(s) less any Break-Up Fee, Expense Reimbursement, payment of a
Transaction Fee to Duff & Phelps, and payment to JMB on account of its senior, secured
post-petition liens) in the same order, and having the same dignity and priority as existed
immediately prior to the commencement of the Debtors’ Chapter 11 cases.

                                     RETURN OF DEPOSITS

Each Deposit submitted pursuant to the Bid Procedures will be held in escrow until the selection
  of the Successful Bidder(s) and the Back-Up Bidder(s), at which time all other bidders shall be
entitled to the return of any Deposit(s). The Back-Up Bidder(s) shall be entitled to return of any
      Deposit forty-eight (48) hours after the Back-Up Bidder is relieved of its obligations as
   contemplated above.If the Successful Bidder(s) or Back-Up Bidder(s) fail to consummate an
 approved sale due to their own breach or failure to perform, then the Debtors shall be entitled to
retain the Deposit as damages for the breach. The Debtors may credit the amount of any Deposit
      toward payment of the purchase price upon the closing of the sale of assets.Schedule A

                                                Sellers

1.       Granite City Food & Brewery Ltd., a Minnesota corporation.
2.       Granite City – Arkansas, Inc., an Arkansas corporation.
3.       Granite City – Orland Park, Inc., an Illinois corporation.
4.       Granite City – Creve Coeur, Inc., a Missouri corporation.
5.       Granite City – Rockford, Inc., an Illinois corporation.
6.       Granite City – Peoria, Inc., an Illinois corporation.
7.       Granite City of Indiana, Inc., an Indiana corporation.
8.       Granite City of Ohio, Inc., a Ohio corporation.
2.       9. Granite City Restaurant Operations, Inc., a Minnesota corporation.
10.      Granite City of Kansas, Ltd., a Kansas corporation.
11.      Granite City of Maryland, Inc., a Minnesota corporation.




12226612v6
4817-3322-0275.5
12226612v6
 Case 19-43756    Doc 196      Filed 02/12/20 Entered 02/12/20 18:29:23     Desc Main
                               Document      Page 69 of 96


                                      Schedule 1.1(a)

                               Acquired Leased Real Property

       Location        State                              Landlord
St. Cloud         MN               Store Master Funding I, LLC
Sioux Falls       SD               Doug Johnson

Fargo             ND               WEST ACRES DEVELOPMENT LLP

Des Moines        IA               Francis Properties LLC

Cedar Rapids      IA               Rainmaker Management Inc.

Davenport         IA               Store Master Funding I, LLC

                                   Star-West Gateway LLC c/o Starwood Retail Partners,
Lincoln           NE
                                   LLC

Maple Grove       MN               Todd and Lori Hanson

Eagan             MN               Store Master Funding I, LLC

Zona Rosa         MO               Doug Johnson

Legends           KS               Westrim Properties LLC

Olathe            KS               Store Master Funding I, LLC

Roseville         MN               PPF RTL ROSEDALE SHOPPING CENTER LLC

Rockford          IL               Cherryvale Mall LLC CBL Center #500

Creve Coeur       MO               CAPLACO NINE INC.

Ft. Wayne         IN               Brookfield Property REIT Inc.

Troy              MI               Store Master Funding I, LLC

Toledo            OH               Fallen Timbers Ohio LLC c/o NAMCO Realty LLC

Franklin          TN               DRURY DEVELOPMENT CORP

Naperville        IL               Store Master Funding I, LLC

Northville        MI               The Indland Real Estate Groupo, Inc.


12226612v6
4817-332-0275.5
12226612v6
 Case 19-43756     Doc 196   Filed 02/12/20 Entered 02/12/20 18:29:23   Desc Main
                             Document      Page 70 of 96




Schaumburg          IL           Store Master Funding I, LLC

National Harbor - GC MD          Peterson Companies

                                 Riverfront Holdings, Inc. c/o CBRE, Inc. Lease
Detroit - Ren Center MI
                                 Administration

Bloomington - Mall
                   MN            MOAC Mall Holdings LLC
of America

Kendall             FL           Weingarten Realty

National Harbor     MD           Peterson Companies

Pittsburgh          PA           Indland Commercial Real Estate

Bloomington         MN           KBS/GK Fund II LP




12226612v6
4817-3322-0275.5
12226612v6
 Case 19-43756         Doc 196      Filed 02/12/20 Entered 02/12/20 18:29:23    Desc Main
                                    Document      Page 71 of 96


                                          Schedule 1.1(g)

                                        Acquired Contracts

    1. Advertiser Agreement, dated as of November 7, 2019, by and between Cadillac Ranch
       @MOA and OUTFRONT Media.

    2. Service Agreements between Granite City Restaurant Operations, Inc. and the following
       suppliers:

              a. Interstate Cleaning Management, Inc.

              b. Brinks Incorporated

              c. D & M Enterprises LLP

              d. Ruth Elizabeth Moreno de Ochoa

              e. Blueline Security Services LLC

              f. Paid Ins/Outs Security Service

              g. National Cinemedia LLC

              h. LCD Builders LLC

              i. Lodovico Window Cleaning Inc.

              j. Ecoroq USA, Inc.

    3. Agreement, dated as of November 5, 2008, by and between Bix Produce Company and
       Granite City Food & Brewery Ltd.

    4. Supply Agreement, dated as of April 22, 2013, by and between Restaurant Technologies,
       Inc. and Granite City Food & Brewery Ltd., together with the Addendum, dated as of
       April 22, 2013.

    5. Product and Services Supply Agreement, dated as of May 1, 2018, by and between
       Ecolab, Inc. and Granite City Food & Brewery Ltd.

    6. Service Agreement, dated as of October 25, 2011, by and between Aramark Uniform
       Services and Granite City Food & Brewery Ltd., as amended by the Amendment, dated as
       of July 16, 2018.

    7. Amended and Restated Master Distribution Agreement, dated as of May 1, 2018, by and
       between Sysco Corporation and Granite City Food & Brewery Ltd.

    8. Distribution Agreement, dated as of July 13, 2009, by and between Edward Don &
       Company and Granite City Food & Brewery Ltd.
12226612v6
4817-332-0275.5
12226612v6
 Case 19-43756       Doc 196     Filed 02/12/20 Entered 02/12/20 18:29:23           Desc Main
                                 Document      Page 72 of 96




    9. New Product/Special Order Notification and Agreement, dated as of February 5, 2015, by
       and between U.S. Foodservice, Inc., d/b/a/ U.S. Foodservice Culinary Equipment &
       Supplies and Granite City Food & Brewery Ltd.

    10. Fifth Third Processing Solutions Bank Card Merchant Agreement, dated as of May 10,
        201l, by and among Fifth Third Processing Solutions, LLC, Fifth Third Bank and Granite
        City Food & Brewery Ltd., as amended by Amendment No. 1, dated as of May 10, 2011,
        as further amended by Amendment No. 2, dated as of December 27, 2011.

    11. Beverage Marketing Agreement, dated as of November 19, 2012, by and between The
        Coca-Cola Company and Granite City Food & Brewery Ltd.

    12. Fountain Support Agreement, dated as of July 22, 2015, by and between Dr.
        Pepper/Seven Up, Inc. and Granite City Food & Brewery Ltd.

    13. Pricing Agreement, dated as of May 31, 2019, by and between Mazzetta Company, LLC
        and Granite City Food & Brewery Ltd.

    14. Operator Agreement, dated as of September 20, 2019, by and between Ventura Foods,
        LLC and Granite City Food & Brewery Ltd.

    15. Agreement, dated as of August 19, 2019, by and between Kidzsmart and Granite City
        Food & Brewery Ltd.

The Real Property Leases relating to the Leased Real Property locations set forth on Schedule
1.1(a).




12226612v6
4817-3322-0275.5
12226612v6
 Case 19-43756       Doc 196     Filed 02/12/20 Entered 02/12/20 18:29:23          Desc Main
                                 Document      Page 73 of 96


                                        Schedule 1.5(a)

                                    Acquired Contracts List

    1. The items listed on Schedule 1.1(g) are incorporated by reference herein.




12226612v6
4817-332-0275.5
12226612v6
 Case 19-43756         Doc 196        Filed 02/12/20 Entered 02/12/20 18:29:23          Desc Main
                                      Document      Page 74 of 96


                                            Schedule 1.2
                                           Excluded Assets

    1. The lease and all assets of Sellers to the extent related to the restaurant located at 1001 N.
       102nd St., Omaha, NE 68114.

    2. The leases and all assets of Sellers to the extent related to the following closed restaurant
       locations of Sellers:

              a. 14035 South La Grange Rd, Orland Park, IL 60462

              b. 992 Willow Road, Suite 20, Northbrook, IL 60062

              c. 230 Conference Center Dr., East Peoria, IL 61611

              d. 25001 Cedar Road, Suite #E-34, Lyndhurst, OH 44124

              e. University Park Shopping Center, 6501 Grape Road, Mishawaka, IN 46545

              f. 150 W. 96th Street, Indianapolis, IN 46290

              g. 49 West Maryland Street, Room B03A, Indianapolis, IN 46240

    3. The following lease:

    Location                  State                                Landlord
Kendall                 FL                Weingarten Realty*


* Subject to Buyer’s rights under Section 1.1(u).

    4. 3. The following liquor licenses:

     Location                         Nameholder(s)                           Issuing Agency

Carmel                 Granite City Restaurant Operations, Inc.,      Alcohol and Tobacco
                       d/b/a Granite City Food & Brewery              Commission – Indianapolis,
                                                                      IN

Carmel Small           Granite City Restaurant Operations, Inc.,      Alcohol and Tobacco
Brewer                 d/b/a Granite City Food & Brewery              Commission – Indianapolis,
                                                                      IN

Downtown Indy          Granite City Restaurant Operations, Inc.,      Alcohol and Tobacco
                       d/b/a Granite City Food & Brewery              Commission

East Peoria            Granite City Restaurant Operations, Inc.,      City of East Peoria

12226612v6
4817-332-0275.5
12226612v6
 Case 19-43756     Doc 196     Filed 02/12/20 Entered 02/12/20 18:29:23            Desc Main
                               Document      Page 75 of 96




                   d/b/a Granite City Food & Brewery

East Peoria        Granite City Restaurant Operations, Inc.    State of Illinois Liquor
                                                               Control Commission
                   Granite City Food & Brewery

Lyndhurst          Granite City Restaurant Operations, d/b/a   State of Ohio Department of
                                                               Commerce Division of
                   Granite City Food & Brewery                 Liquor Control

Mishawaka          Granite City Restaurant Operations, d/b/a   Alcohol and Tobacco
                                                               Commission, Indianapolis
                   Granite City Food & Brewery

Mishawaka (small Granite City Restaurant Operations, d/b/a     Alcohol and Tobacco
brewer)                                                        Commission, Indianapolis
                 Granite City Food & Brewery

Northbrook         Granite City Restaurant Operations, Inc.    State of Illinois
                   Granite City Food & Brewery

Northbrook         Granite City Restaurant Operations, Inc.,   Village of Northbrook
                   d/b/a Granite City Food & Brewery

Omaha              Granite City Restaurant Operations, Inc.    State of Nebraska
                   Granite City Food & Brewery

Omaha (brew pub) Granite City Restaurant Operations, Inc.      State of Nebraska
                 Granite City Food & Brewery

Orland Park        Granite City Food & Brewery                 Orland Park

Orland Park        Granite City Restaurant Operations, Inc.,   Village of Orland Park
                   d/b/a Granite City Food & Brewery

Miami              Granite City Restaurant Operations, Inc.    State of Florida Department
                                                               of Business and Professional
(CR)               Cadillac Ranch All American Bar & Grill     Regulation




12226612v6
4817-3322-0275.5
12226612v6
 Case 19-43756      Doc 196      Filed 02/12/20 Entered 02/12/20 18:29:23        Desc Main
                                 Document      Page 76 of 96


                                       Schedule 4.1(j)

                                   Employee Benefit Plans

    1. Medical Insurance, group number 10261239, provided by BlueCross BlueShield
       Minnesota

    2. Medical Insurance, group number A15112, provided by Allied.

    3. Dental and Vision Insurance, group number 0158702, provided by MetLife.

    4. Life, AD&D and Disability Insurance, group number 470602, provided by Unum.

    5. Health Savings Account.

    6. Flexible Spending Accounts.

    7. 401(k) Retirement Plan, group number 100700, provided by John Hancock.

    8. Employee Assistance Program, provided by Ceridian.




12226612v6
4817-332-0275.5
12226612v6
   Case 19-43756        Doc 196     Filed 02/12/20 Entered 02/12/20 18:29:23         Desc Main
                                    Document      Page 77 of 96


                                              Schedule 4.1(k)

                                              Liquor Licenses

   Location                  Nameholder(s)                      Issuing Agency    License Number

Creve Coeur         Granite City Restaurant              City of Creve Coeur     000290
                    Operations, Inc., d/b/a Granite City
                    Food & Brewery

Creve Coeur         Granite City Restaurant              St. Louis County        97400
                    Operations, Inc., d/b/a Granite City
                    Food & Brewery

Creve Coeur         Granite City Restaurant              Missouri Division of    182679
                    Operations, Inc., d/b/a Granite City Alcohol and Tobacco
                    Food & Brewery                       Control                 182680

Creve Coeur         Granite City Restaurant              Missouri Division of    182688
(Microbrewery)      Operations, Inc., d/b/a Granite City Alcohol and Tobacco
                    Food & Brewery                       Control

Cherry Valley       Granite City Restaurant               Village of Cherry      2019-11
                    Operations, Inc.                      Valley

Cherry Valley       Granite City Restaurant              Illinois Liquor Control 1C-0087169
                    Operations, Inc., d/b/a Granite City Commission
                    Food & Brewery                                               1B-1142559

Cherry Valley       Granite City Restaurant              City of Rockford,       22106
                    Operations, Inc., d/b/a Granite City Illinois
                    Food & Brewery

Clive               Granite City Restaurant              State of Iowa           LC0032727
                    Operations, Inc., d/b/a Granite City Alcoholic Beverages
                    Food & Brewery                       Division

Cedar Rapids        Granite City Restaurant              State of Iowa           LC0032868
                    Operations, Inc., d/b/a Granite City Alcoholic Beverages
                    Food & Brewery                       Division

Miami               Granite City Restaurant               State of Florida       2302598
                    Operations, Inc.                      Department of
(CR)                                                      Business and
                    Cadillac Ranch All American Bar       Professional
                    & Grill                               Regulation

Bloomington         Granite City Restaurant
  12226612v6
  4817-332-0275.5
  12226612v6
    Case 19-43756        Doc 196        Filed 02/12/20 Entered 02/12/20 18:29:23      Desc Main
                                        Document      Page 78 of 96




(MOA) (CR)           Operations, Inc.                    City of Bloomington   LCBL200876

National Harbor, Granite City Restaurant                 State of Maryland     17BLX683
Maryland (CR)    Operations, Inc.

                     Cadillac Ranch All American Bar
                     & Grill

Pittsburgh (CR)      Granite City Restaurant             Pennsylvania Liquor   R2108
                     Operations, Inc.                    Control Board

                     Cadillac Ranch All American Bar
                     & Grill

Davenport            Granite City Restaurant             State of Iowa         LC0032969
                     Operations, Inc.                    Alcoholic Beverages
                                                         Division
                     Granite City Food & Brewery

Eagan (Brew          Granite City Restaurant             State of Minnesota    26625
Pub)                 Operations, Inc.

                     Granite City Food & Brewery

Eagan (Alcohol       Granite City Restaurant             State of Minnesota    26602
Caterer’s)           Operations, Inc.

                     Granite City Food & Brewery

Eagan                Granite City Restaurant             City of Eagan         00002720
                     Operations, Inc.

Eagan (Sunday        Granite City Restaurant             City of Eagan         00002757
Sales)               Operations, Inc.

Fargo                Granite City Restaurant              City of Fargo        None
                     Operations, Inc., d/b/a Granite City
                     Food & Brewery

Fargo                Granite City Restaurant             Office of Attorney    AA-00147
                     Operations, Inc.                    General, Bismarck, ND

                     Granite City Food & Brewery

Fargo                Granite City Food & Brewery         North Dakota          09001
(microbrew)                                              Alcoholic Beverage
                     Granite City Restaurant

  12226612v6
  4817-3322-0275.5
  12226612v6
    Case 19-43756        Doc 196        Filed 02/12/20 Entered 02/12/20 18:29:23      Desc Main
                                        Document      Page 79 of 96




                     Operations, Inc.                     Manufacturing License

Franklin             Granite City Food & Brewery          City of Franklin,       12-42
                                                          Tennessee
                     Granite City Restaurant
                     Operations LLC

Franklin (Beer       Granite City Food & Brewery          Tennessee Department 0107967195-BBF
manufacturer)                                             of Revenue
                     Granite City Restaurant
                     Operations LLC

Franklin             Granite City Restaurant              State of Tennessee      LBDRST-WIL-190
                     Operations, Inc., d/b/a Granite City Alcoholic Beverage      0113
                     Food & Brewery                       Commission

Fort Wayne           Granite City Restaurant              Alcohol and Tobacco     RR0203084
                     Operations, Inc., d/b/a Granite City Commission,
                     Food & Brewery                       Indianapolis, IN

Fort Wayne           Granite City Restaurant              Alcohol and Tobacco     M0223546
(small brew)         Operations, Inc., d/b/a Granite City Commission,
                     Food & Brewery                       Indianapolis, IN

National Harbor, Granite City of Maryland, Inc.           State of Maryland       17BLX824
Maryland
                 Granite City Food and Brewery
                 Ltd.

National Harbor, Granite City of Maryland, Inc.           Comptroller of          W7-01703
Maryland                                                  Maryland
                 Granite City Food and Brewery
                 Ltd.

National Harbor, Granite City of Maryland, Inc.           Comptroller of          M7-01702
Maryland                                                  Maryland
                 Granite City Food and Brewery
                 Ltd.

Kansas City          Granite City Food & Brewery Ltd.     Business License        10001500701
(Legends)                                                 Division

Kansas City          Granite City Food & Brewery Ltd.     Business License        06980-00000-00011
(Legends)                                                 Division
(microbrew)

Kansas City          Granite City of Kansas Ltd., d/b/a   Business License
  12226612v6
  4817-3322-0275.5
  12226612v6
    Case 19-43756         Doc 196     Filed 02/12/20 Entered 02/12/20 18:29:23        Desc Main
                                      Document      Page 80 of 96




(Legends)            Granite City Food & Brewery           Division               06980-00000-00010

Kansas City          Granite City Food & Brewery Ltd.      Kansas Alcoholic       20001015101
(Legends)                                                  Beverage Control
(microbrew)                                                Division

Lincoln (brew        Granite City Restaurant               State of Nebraska      062901
pub)                 Operations, Inc.

                     Granite City Food & Brewery Ltd.

Lincoln              Granite City Restaurant               State of Nebraska      062900
                     Operations, Inc.

                     Granite City Food & Brewery Ltd.

Maumee               Granite City Restaurant               State of Ohio          3326993
                     Operations, d/b/a                     Department of
                                                           Commerce Division
                     Granite City Food & Brewery Ltd.      of Liquor Control

Maple Grove          Granite City Restaurant               City of Maple Grove    19-27
                     Operations, Inc.

                     Granite City Food & Brewery Ltd.

Maple Grove          Granite City Restaurant               Minnesota              27462
(brew pub)           Operations, Inc.                      Department of Public
                                                           Safety Alcohol &
                     Granite City Food & Brewery Ltd.      Gambling
                                                           Enforcement Division

Naperville           Granite City Restaurant               City of Naperville     19-00018366
                     Operations, Inc., d/b/a

                     Granite City Food & Brewery Ltd.

Naperville           Granite City Restaurant              State of Illinois       1C-1124209
                     Operations, Inc., d/b/a Granite City
                     Food & Brewery

Olathe               Granite City of Kansas Ltd., d/b/a    Kansas Alcoholic       10019172101
                     Granite City Food & Brewery           Beverage Control
                                                           Division

Olathe               Granite City of Kansas Ltd., d/b/a    Kansas Alcoholic       20019301801
                                                           Beverage Control
  12226612v6
  4817-3322-0275.5
  12226612v6
    Case 19-43756        Doc 196     Filed 02/12/20 Entered 02/12/20 18:29:23           Desc Main
                                     Document      Page 81 of 96




(microbrewery)       Granite City Food & Brewery          Division

Olathe               Granite City Food & Brewery Ltd.     City of Olathe, Kansas 57

Roseville            Granite City Restaurant              Minnesota              26624
                     Operations, Inc. Granite City Food   Department of Public
                     & Brewery                            Safety Alcohol and     24758
                                                          Gambling
                                                          Enforcement

Roseville            Granite City Restaurant              City of Roseville      26630
                     Operations, Inc. Granite City Food
                     & Brewery

Roseville            Granite City Restaurant              City of Roseville      26630
(Alcohol             Operations, Inc. Granite City Food
Caterer’s)           & Brewery

Schaumburg           Granite City Food & Brewery Ltd.     Village of Schaumburg 54614

Schaumburg           Granite City Restaurant              State of Illinois      1C-1125194
                     Operations, Inc. Granite City Food
                     & Brewery Ltd.

Sioux Falls          Granite City Restaurant              South Dakota          RL-5959
                     Operations, Inc. Granite City Food   Department of Revenue
                     & Brewery Ltd.

Sioux Falls          Granite City Restaurant              South Dakota          RB-25124
                     Operations, Inc. Granite City Food   Department of Revenue
                     & Brewery Ltd.

Sioux Falls          Granite City Restaurant              South Dakota          MB-1005
(microbrewery)       Operations, Inc. Granite City Food   Department of Revenue
                     & Brewery Ltd.

St. Cloud            Granite City Food & Brewery Ltd.     Minnesota            BP1920-01
                                                          Department of Public
                                                          Safety Alcohol and
                                                          Gambling Enforcement

St. Cloud (Brew      Granite City Food & Brewery Ltd.     City of St. Cloud      15887
pub)


St. Cloud            Granite City Food & Brewery Ltd.     City of St. Cloud      2245

  12226612v6
  4817-3322-0275.5
  12226612v6
    Case 19-43756        Doc 196     Filed 02/12/20 Entered 02/12/20 18:29:23          Desc Main
                                     Document      Page 82 of 96




                                                                                 HHFS16-0175

Kansas City          Granite City Restaurant              City of Kansas City,   10038858-01-2019
(Zona Rosa)          Operations, Inc. Granite City Food   Missouri Regulated
                     & Brewery Ltd.                       Industries Division

Kansas City          Granite City Food & Brewery Ltd.     Platte County          630
(Zona Rosa)
                     Granite City Restaurant                                     632
                     Operations, Inc.

Kansas City          Granite City Food & Brewery Ltd.     Missouri – Division of 180433
(Zona Rosa)                                               Alcohol and Tobacco
                     Granite City Restaurant              Control                180434
                     Operations, Inc.

Kansas City          Granite City Food & Brewery Ltd.     Missouri – Division of 180432
(Zona Rosa)                                               Alcohol and Tobacco
(microbrewery)       Granite City Restaurant              Control
                     Operations, Inc.

Troy                 Granite City Restaurant              State of Michigan –    212067
                     Operations, Inc.                     Liquor Control
                                                          Commission             212068

                                                                                 212069

Northville           Granite City Restaurant              State of Michigan –    246200
                     Operations, Inc.                     Liquor Control
                                                          Commission             246201

                                                                                 246202

Detroit              Granite City Restaurant              State of Michigan –    258521
                     Operations, Inc.                     Liquor Control
                                                          Commission             258522

                                                                                 258523




  12226612v6
  4817-3322-0275.5
  12226612v6
 Case 19-43756      Doc 196      Filed 02/12/20 Entered 02/12/20 18:29:23    Desc Main
                                 Document      Page 83 of 96


                                       Schedule 4.1(l)

                                    Intellectual Property

Domain Names

             Name
Cadillacranchgroup.com

Cadillacranchgroup.net

Cadillacranchmallofamerica.com

Cadillacranchmugclub.com

Cadillacranchpittsburgh.com

Gcbrewrewards.com

Cadillacranchmiami.com

Gcfoodandbrewery.com

Gcfb.com

Gcfb.net

Granitecitydiningclub.com

Gcbrewlab.com



Trademarks or Servicemarks

          Name                     Registration Number    Registration Date
CADILLAC RANCH ALL                 3725513             December 15, 2009
AMERICAN BAR & GRILL

CADILLAC RANCH                     3439214                  June 3, 2008
ROCK-N-COUNTRY BAR &
GRILL

CADILLAC RANCH                     Serial No. 85-300173     April 20, 2011

BARTINIS                           5186024                  April 18, 2017

BROTHER BENEDICT’S MAI

12226612v6
4817-332-0275.5
12226612v6
 Case 19-43756        Doc 196   Filed 02/12/20 Entered 02/12/20 18:29:23       Desc Main
                                Document      Page 84 of 96




BOCK                               29434                   December 17, 1999

BROTHER BENEDICT’S MAI             29433                   December 17, 1999
BOCK & DESIGN

DUKE OF WELLINGTON                 29435                   December 17, 1999

DUKE OF WELLINGTON &               29442                   December 17, 1999
DESIGN

FERMENTUS INTERRUPTUS              3522448                 October 21, 2008

GC                                 3380882                 February 12, 2008

GC GRANITE CITY FOOD &             2550836                 March 19, 2002
BREWERY & DESIGN

GRANITE CITY                       3384527                 February 19, 2008

GRANITE CITY FOOD &                3384528                 February 19, 2008
BREWERY

GRANITE CITY FOOD &                29432                   December 17, 1999
BREWERY & DESIGN

NORTHERN LIGHT                     29437                   December 17, 1999

NORTHERN LIGHT & DESIGN            29436                   December 17, 1999

PRIDE OF PILSEN                    29439                   December 17, 1999

PRIDE OF PILSEN & DESIGN           29438                   December 17, 1999

VICTORY LAGER                      29441                   December 17, 1999

VICTORY LAGER & DESIGN             29440                   December 17, 1999


Patents

                                            Registration              Title
          Owner          Patent Number
                                                Date
Granite City Food &      7214402           May 8, 2007       Method and Apparatus
Brewery Ltd.                                                 for Distributed
                                                             Production of Beer

Granite City Food &                                          Apparatus for
12226612v6
4817-3322-0275.5
12226612v6
 Case 19-43756     Doc 196   Filed 02/12/20 Entered 02/12/20 18:29:23   Desc Main
                             Document      Page 85 of 96




Brewery Ltd.          7735412         June 15, 2010   Distributed Production
                                                      of Beer




12226612v6
4817-3322-0275.5
12226612v6
 Case 19-43756     Doc 196   Filed 02/12/20 Entered 02/12/20 18:29:23   Desc Main
                             Document      Page 86 of 96




12226612v6
4817-3322-0275.5
12226612v6
 Case 19-43756      Doc 196     Filed 02/12/20 Entered 02/12/20 18:29:23         Desc Main
                                Document      Page 87 of 96


                                      Schedule 4.1(l)(i)

                    Intellectual Property Infringement by Third-Parties

1.On October 14, 2019, Sellers provided notice to Outstate Brewing Company, LLC regarding can art released by




12226612v6
4817-332-0275.5
12226612v6
 Case 19-43756       Doc 196     Filed 02/12/20 Entered 02/12/20 18:29:23          Desc Main
                                 Document      Page 88 of 96


                                           Schedule 4.1(l)(ii)

                            Intellectual Property Infringement by Sellers

    1. On November 13, 2019, Adlife Marketing & Communications notified Sellers that an
       image used on Sellers’ website was the intellectual property of Adlife Marketing &
       Communications, and that Sellers may be using the intellectual property without a proper
       license. Sellers are in the process of determining whether its use of the image is in fact
       infringing upon such intellectual property rights.




12226612v6
4817-332-0275.5
12226612v6
 Case 19-43756    Doc 196   Filed 02/12/20 Entered 02/12/20 18:29:23   Desc Main
                            Document      Page 89 of 96


                                 Schedule 4.1(m)

                              Environmental Matters

None.




12226612v6
4817-332-0275.5
12226612v6
 Case 19-43756     Doc 196   Filed 02/12/20 Entered 02/12/20 18:29:23   Desc Main
                             Document      Page 90 of 96




                                  Schedule 4.1(n)

                                     Malware

None.




12226612v6
4817-3322-0275.5
12226612v6
 Case 19-43756         Doc 196   Filed 02/12/20 Entered 02/12/20 18:29:23   Desc Main
                                 Document      Page 91 of 96




                                       Schedule 4.1(o)

                                         Contracts

See Schedule 1.1(g).




12226612v6
4817-3322-0275.5
12226612v6
 Case 19-43756       Doc 196     Filed 02/12/20 Entered 02/12/20 18:29:23            Desc Main
                                 Document      Page 92 of 96




                                        Schedule 4.1(p)

                                            Leases

    1. The items included on Schedule 1.1(a) are incorporated by reference herein.

    2. The items included on Schedule 1.2 are incorporated by reference herein.




12226612v6
4817-3322-0275.5
12226612v6
 Case 19-43756    Doc 196   Filed 02/12/20 Entered 02/12/20 18:29:23   Desc Main
                            Document      Page 93 of 96


                                  Schedule 4.1(r)

                               Financial Statements

See attached.




12226612v6
4817-332-0275.5
12226612v6
 Case 19-43756      Doc 196    Filed 02/12/20 Entered 02/12/20 18:29:23      Desc Main
                               Document      Page 94 of 96


                                      Schedule 5.1(b)

                       Operations of Sellers Prior to the Closing Date

    1. Renewal of the Leased Real Property located at the Mall of America, Bloomington,
       Minnesota.

    2. Approval and adoption of a Key Employee Incentive Plan providing incentives for key
       executives, and a Key Employee Retention Plan providing retention benefits to key
       employees.




12226612v6
4817-332-0275.5
12226612v6
Case 19-43756    Doc 196     Filed 02/12/20 Entered 02/12/20 18:29:23   Desc Main
                             Document      Page 95 of 96




 Document comparison by Workshare 9.5 on Wednesday, February 12, 2020
 5:16:02 PM
 Input:
                     file://C:\Users\Vetbla\Desktop\12226612-v6-Project
 Document 1 ID
                     Northstar - APA (KIG).DOCX
 Description         12226612-v6-Project Northstar - APA (KIG)
                     interwovenSite://IMANAGE.BRIGGS.COM/iManageDM/12
 Document 2 ID
                     370126/2
                     #12370126v2<iManageDM> - GCFB - APA (Landry's)
 Description
                     (CR-Only)
 Rendering set       Standard

 Legend:
 Insertion
 Deletion
 Moved from
 Moved to
 Style change
 Format change
 Moved deletion
 Inserted cell
 Deleted cell
 Moved cell
 Split/Merged cell
 Padding cell

 Statistics:
                     Count
 Insertions                               310
 Deletions                                826
 Moved from                                 4
 Moved to                                   4
 Style change                               0
 Format changed                             0
 Total changes                           1144
Case 19-43756   Doc 196   Filed 02/12/20 Entered 02/12/20 18:29:23   Desc Main
                          Document      Page 96 of 96
